Exhibit 10.2

LEASE AGREEMENT

BETWEEN

PEREGRINE INVESTMENT PARTNERS - I,
a Pennsylvania Limited Partnership

(“Landlord”)

AND

OPINION RESEARCH CORPORATION,
a Delaware Corporation

(“Tenant”)






--------------------------------------------------------------------------------

BASIC LEASE PROVISIONS

This Lease consists of the Cover Sheet, Basic Lease Provisions, General Lease
Provisions, Riders and Exhibits, all of which are attached and incorporated by
reference for all purposes. The terms defined in the Basic Lease Provisions,
General Lease Provisions, Riders and Exhibits shall be deemed to have the
meanings ascribed, wherever used herein. The Cover Sheet, Table of Contents and
headings of paragraphs, Riders and Exhibits are for convenience only and shall
not be deemed to enlarge or diminish the meanings of the provisions of this
Lease.

 

LEASE DATE:

May 19, 2003

 

 

LANDLORD:

PEREGRINE INVESTMENT PARTNERS-I
a Pennsylvania Limited Partnership
770 Township Line Road, Suite 150
Yardley, PA 19067
Attention: Samuel Jones, Vice President

 

 

TENANT:

OPINION RESEARCH CORPORATION,
a Delaware Corporation
23 Orchard Road
Skillman, NJ 08558
Authorized Representative: John F. Short, Chief Executive Officer
(Following the Lease Commencement Date:
600 College Road East
Princeton, NJ 08540)

 

 

LAND:

The tract of land located in the Township of Plainsboro,
Middlesex County, New Jersey and described in Exhibit “A-1”.

 

 

BUILDING:

The building commonly known as Arbor 600, Princeton Forrestal
Center, New Jersey, situated on the Land.

 

 

PREMISES:

The portion of the fourth floor of the Building as shown on the
floor plan attached as Exhibit “A-2”.

 

 

TERM:

Ten (10) years

 

 

LEASE COMMENCEMENT DATE:

September 1, 2003 (subject to adjustment pursuant to Section 2 of
the General Lease Provisions).

 

 

LEASE EXPIRATION DATE:

August 31, 2013 (subject to adjustment pursuant to Section 2 of
the General Lease Provisions).

 

 

BASIC RENT:

Basic Rent shall be payable, in consecutive equal monthly
installments, plus Tenant electric, pursuant to the following

 

 






--------------------------------------------------------------------------------

 

schedule:

 

 

 

Lease
Year

 

Annual

 

Monthly

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

1

 

705,728.50

 

58,810.71

 

2

 

705,728.50

 

58,810.71

 

3

 

705,728.50

 

58,810.71

 

4

 

765,790.50

 

63,815.88

 

5

 

765,790.50

 

63,815.88

 

6

 

765,790.50

 

63,815.88

 

7

 

825,852.50

 

68,821.04

 

8

 

825,852.50

 

68,821.04

 

9

 

825,852.50

 

68,621.04

 

10

 

855,883.50

 

71,323.63

 

 

ADDITIONAL RENT:

Tenant’s allocated share of the increase in Recognized Expenses (as defined in
the General Lease Provisions) over the annual Recognized Expenses for the
calendar year 2003 (the “Base Year”).

 

 

ELECTRICAL SERVICE
COST AMOUNT:

$1.25 per rentable square foot per annum, subject to the provisions of Section
12 of the General Lease Provisions.

 

 

SECURITY DEPOSIT:

Two Months Basic Rent

 

 

LATE CHARGE:

Two percent (2%) of the installment of Rent due and unpaid.

 

 

OVERDUE INTEREST RATE:

Two percent (2%) per annum in excess of the “prime rate” then in effect at
Citibank, N.A. in New York City (but not to exceed the maximum rate of interest
permitted by applicable law to be charged Tenant for the use, forbearance or
detention of money).

 

 

REIMBURSEMENT INTEREST RATE:

Two percent (2%) per annum in excess of the “prime rate” then in effect at
Citibank, N.A. in New York City (but not to exceed the maximum rate of interest
permitted by applicable law to be charged Tenant for the use, forbearance or
detention of money).

 

 

TENANT’S ALLOCATED
SHARE:

12.52%, representing the proportion which the Rentable Area of the Premises
bears to the total Rentable Area of the Building.

 

 

RENTABLE AREA:

30,031square feet. The computation of the rentable area of the

 

 






--------------------------------------------------------------------------------

 

 

Premises includes an agreed upon add on factor representing Tenant’s allocable
share of common areas. The rentable area and the usable area of the Premises may
be different, but have been stipulated and agreed to by the parties, and the
Rent and Tenant’s Allocated Share shall not be changed even if it is determined
that the Premises contain either a larger or a smaller area than indicated.

 

 

PERMITTED USE:

General office use.

 

 

STANDARD INDUSTRIAL
CLASSIFICATION:

Tenant’s Standard Industrial Classification, as designated by the Standard
Industrial Classification Manual prepared by the Office of Management and Budget
(the “SIC Number”) is 873204.

 

 

BROKER:

Keller, Dodds & Woodworth, Inc.

GENERAL LEASE PROVISIONS

This Agreement of Lease (“Lease”) is made as of the Lease Date by Landlord and
Tenant.

WHEREAS, Tenant desires to lease space in the Building and Landlord is willing
to rent Tenant space in the Building, upon the terms, conditions, covenants and
agreements set forth herein.

NOW, THEREFORE, the parties hereto, intending legally to be bound, hereby
covenant and agree as set forth below.

1.          The Premises. Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord, for the term and upon the terms, conditions, covenants and
agreements hereinafter provided, the Premises. The Premises are outlined on
Exhibit A attached hereto and made a part hereof. The lease of the Premises
includes the right, together with other tenants of the Building and members of
the public, to use the common public areas of the Building and the parking lots,
access drives, sidewalks, designated paths and grounds (hereinafter referred to
as the “Common Facilities”) subject to such restrictions as may be incorporated
in this Lease.

2.          Term; Renewal Term.

(a)        The Term of this Lease shall be for the period set forth in the Basic
Lease Provisions, beginning on the Lease Commencement Date and expiring at 11:59
p.m. on the Lease Expiration Date, subject nevertheless to the provisions of
Section 24 hereof, dealing with the completion of the Improvements. If, pursuant
to the provisions of this Lease, the term of this Lease begins on a date other
than the Lease Commencement Date indicated in the Basic Lease Provisions above,
then Landlord shall advise Tenant in writing of such date and thereafter the
Lease Commencement Date shall be such specified date. The Lease Expiration Date
shall also be adjusted so as to allow a term of occupancy equal to that provided
above herein.






--------------------------------------------------------------------------------

(b)        Provided no Event of Default by Tenant shall have occurred and be
continuing and this Lease shall be in effect, Tenant shall have the right to
extend the Term hereof on one occasion for one (1) five (5) year renewal term
(the “Renewal Term”). In order to exercise its right to the Renewal Term, Tenant
shall give Landlord written notice of exercise no later than six (6) months
prior to the end of the Term. During the exercised Renewal Term, all of the
terms and conditions of the Lease shall continue in full force and effect,
except for provisions which, by their nature, relate only to the Term and except
that the Basic Rent shall be the Fair Market Rent (herein defined), as
determined herein, and the Base Year shall be the calendar year in which the
Term expires. The cost of the appraisers and arbiter shall be borne equally be
Landlord and Tenant. Fair Market Rent shall be such rental as would be agreed
upon by willing and knowledgeable parties, neither of whom were acting under
compulsion taking into consideration all relevant factors including, by way of
example, base rent, term, work letter, allowances and amount of space.

Within 10 days after request by Tenant at any time within the final Lease Year
of the Term and, if not done previously, within 30 days following receipt of
Tenant’s notice of exercise, Landlord shall advise Tenant of Landlord’s
determination of the Fair Market Rent, as based on current market data compiled
by Landlord, (the “Initial Determination”). The Initial Determination shall be
the Fair Market Rent unless Tenant shall within 15 days of receipt of the
Initial Determination contest the Initial Determination by notice to Landlord,
following which notice Landlord and Tenant shall endeavor to negotiate the Fair
Market Value within the fifteen (15) day period following Tenant’s notice. If no
agreement is reached, then Tenant may reject Landlord’s Initial Determination
within forty (40) days of its receipt of the Initial Determination. Tenant
shall, together with its notice of rejection, either (i) terminate the Lease as
of the end of the Term, or (ii) elect that Landlord and Tenant shall each,
within 15 days of Tenant’s rejection designate an independent certified
appraiser to act on their behalf and shall jointly select a third independent
certified appraiser to act as arbiter. If Landlord and Tenant are unable to
agree upon an arbiter within such 15-day period, the two designated appraisers
shall agree upon an arbiter within 15 days following their respective
appointment. Within 30 days of their appointment, each designated appraiser
shall establish a Fair Market Rent and within 15 days thereafter, the arbiter
shall select one of the two determinations and the determination so selected
shall be the Fair Market Rent for the Renewal Term. In the event a final
determination of the Fair Market Rent has not been established as of the Lease
Commencement Date of the Renewal Term, the Initial Determination shall be deemed
to be the Fair Market Rent, subject to retroactive adjustment.

(c)        Upon completion by Landlord of the work described in Exhibit “B”,
Tenant shall be permitted to take occupancy of the Premises prior to the Lease
Commencement Date. Such occupancy shall be under and subject to all of the terms
and conditions of the Lease provided that with respect to rent, Tenant shall not
be responsible for Basic Rent for such period prior to the Lease Commencement
Date but shall pay Additional Rent as provided in Section 3(b) hereof.

(d)        Tenant is hereby granted the one-time right to terminate this Lease
effective as of the six (6) month anniversary of the Lease Commencement Date,
provided (i) Tenant has given Landlord written notice of termination at any time
during the six (6) month period, and (ii) Tenant pays to Landlord a termination
penalty at the time of Tenant’s notice in an


2



--------------------------------------------------------------------------------

amount equal to the lesser of (a) $700,000.00 and (b) the sum of (x) all costs
incurred by Landlord for legal fees relating to lease negotiation and for
performance of the work described in Exhibit “B”, (y) an amount equal to the
Basic Rent that would have been due under the Lease for the six month period
following the date of termination and (z) a break up fee for the Broker in the
amount of $175,000.

3.          Rent. Tenant shall pay as rent for the Premises the following
amounts (each of which shall be considered rent and all of which are
collectively referred to herein as “rent”):

(a)        Basic Rent. The Basic Rent is payable in advance on the first day of
each month in monthly installments without prior notice or demand and without
any setoff or deduction whatsoever, except as expressly provided hereunder, at
Landlord’s principal office or at such other place as Landlord may direct. The
Basic Rent for the first full month of the Term will be paid on the date of this
Lease. The Basic Rent for the unexpired portion of any month in which the Term
begins will be paid on the Lease Commencement Date.

(b)        Additional Rent; Escalation.

(i)         For purposes of this Section 3(b), the following definitions shall
apply:

“Base Year” shall mean calendar year 2003

“Lease Year” shall mean each calendar year subsequent to the Base Year.

“Recognized Expenses” shall mean the following expenses incurred by Landlord
with respect to or benefiting the Building:

Ad valorem real property taxes and any other taxes or charges levied by
governmental authority in lieu of or supplementary to ad valorem taxes;
reasonable real estate tax appeal expenditures (such expenditures shall be
offset against any tax savings obtained; if the appeal does not result in a tax
savings, then the cost of the appeal shall be added to the real estate taxes
included in the year in which said funds are expended or that the decision is
rendered by the appropriate governmental authority); general and special
assessments for improvements; taxes or other generally applicable levies
pursuant to environmental legislation; water and sewer charges; premiums for
liability, rent, extended coverage for fire and casualty insurance; cost of
Building maintenance, repair, cleaning and service, including repair and
replacement of Building components and equipment; cost of elevator maintenance
and repair; cost of grounds, parking area and common area maintenance, repair,
cleaning, landscaping, snow and trash removal; cost of administering, operating
and maintaining the Building, including supplies, parts and equipment, gas and
electric costs for the Building (except for those electric costs paid by tenants
for electricity consumed in any rentable area); customary salaries, fringe
benefits, insurance and other expenses of Landlord respecting maintenance and
security personnel for the Building; reasonably competitive prevailing
management fee; cost of any capital improvements made to the Building after the
Lease Commencement Date that reduce other operating expenses or are required
under any governmental law or regulation that was not applicable to the Building
at the time it was constructed, such cost thereof to be amortized over the
useful life less salvage value as Landlord shall reasonably determine together
with interest on the unamortized balance at the


3



--------------------------------------------------------------------------------

Reimbursement Interest Rate; provided, as to non-mandated capital improvements,
the costs shall not exceed Landlord’s reasonable estimate of operating expenses
saved for such period which shall be documented and delivered to Tenant
reasonably promptly upon request. Any of the above cost items which are incurred
fully with respect to the Building or the Land shall be totally included in
Recognized Expenses; however, any item which is not so incurred because of its
nature or billing, shall be equitably allocated by Landlord among the various
buildings of the complex of which the Building is a part, if more than one, and
only that portion thus attributable to the Building shall be included in
Recognized Expenses. Employee expenses shall be allocated based upon employee
time spent doing work for the Building compared to an employee’s total time.

(ii)        Tenant shall be responsible for the difference, if any, in Tenant’s
Allocated Share of Recognized Expenses above those for the Base Year, during the
Term as herein provided, appropriately apportioned for any portion of a Lease
Year.

(A)      For any Lease Year, Landlord may send Tenant a notice of reasonably
determined projected difference, if any, in Tenant’s Allocated Share of
Recognized Expenses above the expenses for the Base Year together with a
reasonable breakdown and explanation of such difference. Tenant shall pay the
difference in equal monthly installments (rounded to the nearest whole dollar)
in advance on the first day of each calendar month remaining in such Lease Year.

(B)       Within ninety (90) days after the end of each Lease Year, Landlord
shall send Tenant a statement of Recognized Expenses incurred for such Lease
Year, showing in reasonable detail any difference in Tenant’s Allocated Share of
Recognized Expenses above the expenses for the Base Year due from Tenant. In the
event the amount prepaid by Tenant exceeds the amount that was actually due,
then Landlord shall issue a credit to Tenant in an amount equal to the over
charge, which credit Tenant may apply to future payments of Tenants’ Allocated
Share of Recognized Expenses above the expenses for the Base Year due from
Tenant until Tenant has been fully credited with the over charge. If the credit
due to Tenant is more than the aggregate total of such future payments due from
Tenant, Landlord shall pay Tenant the difference between the credit and such
aggregate total. In the event Landlord has undercharged Tenant, then Landlord
shall send Tenant an invoice with the additional amount due, which amount shall
be paid in full by Tenant within twenty (20) days of receipt.

(iii)      Notwithstanding the foregoing, the following shall be excluded or
deducted, as appropriate, from Recognized Expenses:

(A)      federal, state, or local income taxes; franchise, gift, transfer,
excise, capital stock, estate, succession, or inheritance taxes; and penalties
or interest for late payment of taxes;

(B)       salaries, and other compensation and benefits for any personnel above
the level of building manager;

(C)       legal fees, costs, and disbursements relating to disputes with
tenants, disputes and claims based upon Landlord’s negligence or other tortious
conduct,


4



--------------------------------------------------------------------------------

relating to enforcing any leases, relating to the entity which is Landlord, or
relating to the defense of Landlord’s title to, or interest in, the Land or
Building;

(D)      leasing commissions, costs, disbursements, and other expenses incurred
for leasing, renovating, or improving space for occupants;

(E)        costs (including permit, license, and inspection fees) incurred in
renovating, improving, decorating, painting, or redecorating vacant space or
space for occupants;

(F)        depreciation and amortization on the Building and components thereof
or furniture, fixtures and equipment;

(G)      costs of a capital nature including capital improvements, capital
repairs, capital equipment, and capital tools, as determined under generally
accepted accounting principles consistently applied, except to the extent
expressly permitted herein;

(H)      overhead and profit paid to subsidiaries or affiliates of Landlord for
management or other services on or to the Land or Building or for supplies or
other materials, to the extent that the costs of the services, supplies, or
materials exceed the amount customarily charged by an independent entity for
such services, supplies, or materials;

(I)         interest on debt or amortization payments on mortgages, superior
leases, or deeds of trust or any other debt for borrowed money (but excluding
debt incurred for mandated capital improvements);

(J)         rentals and other related expenses incurred in leasing air
conditioning systems, elevators, or other equipment ordinarily considered to be
of a capital nature, except equipment used in providing janitorial or other
services that is not affixed to the Building;

(K)      items and services for which Tenant reimburses Landlord or pays third
parties or that Landlord provides selectively to one or more other occupants of
the Building other than Tenant without reimbursement;

(L)        advertising and promotional expenditures;

(M)      repairs or other work needed because of fire, windstorm, war,
terrorism, or other casualty or similar cause;

(N)      any costs, fines, or penalties incurred because Landlord violated any
governmental rule or authority;

(O)      costs incurred to comply with the ADA laws and regulations except to
the extent compliance is required because of amendments or changes in
interpretation to the ADA laws which amendment(s) or interpretations became
effective after the date this Lease is signed;


5



--------------------------------------------------------------------------------

(P)        costs for sculpture, paintings, or other art;

(Q)      other expenses that under generally accepted accounting principles
consistently applied would not be considered maintenance, repair, management, or
operation expenses.

(R)       costs incurred because of a default by Landlord or where a material
default by another tenant is the proximate cause of the cost;

(S)        premiums and other charges incurred by Landlord for insurance that
(i) is not generally carried by reasonably prudent operators of Class “A”
buildings in the Princeton area and (ii) is not required by an institutional
lender;

(T)        non-recurring costs incurred to remedy structural defects in original
construction materials or installations; and

(U)      costs incurred to test, survey, cleanup, contain, abate, remove or in
otherwise remediating hazardous wastes in, on or under the Land or Building.

(iv)      Landlord shall perform its obligation in Section 5(b) in a
commercially reasonable manner;

(v)        Recognized Expenses shall be based upon commercially reasonable
prices and rates taking into account prevailing conditions.

(vi)      Landlord shall not charge for the same expense in two different
categories (such as in-house manager and a management fee).

(vii)     If during any Lease Year, Landlord eliminates or reduces any component
of Recognized Expenses because Landlord replaces labor with a machine,
equipment, or other device, the corresponding component of Recognized Expenses
shall be deducted from the Base year Recognized Expenses.

(viii)   Recognized Expenses shall be reduced by reimbursements, credits,
discounts, reductions, insurance proceeds, condemnation awards, or other
allowances received (and, with respect to insurance proceeds and condemnation
awards, receivable) by Landlord for items of cost included in Recognized
Expenses.

(ix)      If Landlord receives a refund of any portion of taxes that were
included in the Recognized Expenses paid by Tenant, then Landlord shall
reimburse Tenant its pro rata share of the refunded taxes, less any expenses
incurred to obtain the refund.

(c)        Demand; Time. Each of the foregoing amounts of rent shall be paid to
Landlord without demand and without deduction, set-off or counterclaim except as
provided herein on the first (lst) day of every month during the term of this
Lease (except that any payment specifically due at a time other than the first
day of the month shall be made on or before the date such payment is due). If
Landlord shall at any time or times accept rent after it shall become due and
payable, such acceptance shall not excuse a delay upon subsequent


6



--------------------------------------------------------------------------------

occasions, or constitute, or be construed as, a waiver of any or all of
Landlord’s rights hereunder. Landlord shall invoice for additional rent payments
where such payments comprise reconciliation statements or are changed from prior
months’ payments.

(d)        Base Expense Adjustments. In the determination of Recognized
Expenses, if during the Base Year or any Lease Year average occupancy is less
than 95%, Landlord shall make appropriate adjustments to the actual costs in
order to reflect what the Recognized Expenses would have been if the Building
were 95% occupied and shall upon request deliver reasonably promptly reasonably
detailed calculations and the basis for adjustments to Tenant with each annual
statement.

(e)        Tenant, and its agents, and employees shall have two years after
receiving the annual statement to audit Landlord’s books and records concerning
the statement at a mutually convenient time at Landlord’s offices. The books and
records shall be kept in accord with generally accepted accounting principles
consistently applied.

(f)         If Tenant’s audit of the books and records shows that the actual
increase was five (5%) percent or more below the increase appearing on the
statement, then Landlord shall pay to Tenant Tenant’s reasonable costs of
conducting the audit. Tenant shall not use a contingent auditor for such an
audit.

4.          Use of Premises Tenant will use and occupy the Premises solely for
the Permitted Use and then only in accordance with the uses permitted under
applicable zoning and other governmental regulations; without the prior written
consent of Landlord the Premises will be used for no other purpose. Tenant will
not use or occupy the Premises for any unlawful purpose, and will comply with
all present and future laws, ordinances, regulations, and orders of the United
States of America, and any other public or quasi-public authority having
jurisdiction over its use of the Premises or the Common Facilities.

5.          Common Facilities.

(a)        The Common Facilities shall at all times be subject to the exclusive
control and management of Landlord. Landlord shall have the right to establish,
modify and enforce reasonable rules and regulations with respect to the Common
Facilities; to change the areas, locations and arrangements of parking areas and
other Common Facilities; to enter into, modify and terminate easement and other
agreements pertaining to the use and maintenance of the parking areas and other
Common Facilities; to restrict parking by tenants, their officers, agents, and
employees to employee parking areas; to construct surface or elevated parking
areas and facilities; to establish and change the level of parking surfaces; to
close all or any portion of the parking areas or other Common Facilities to such
extent as may, in the opinion of Landlord, be necessary to prevent a dedication
thereof or the accrual of any rights to any person or to the public therein; to
close temporarily any or all portions of the said areas or facilities for
repairs or other purposes permitted under the Lease; to discourage non-tenant
parking and to do and perform such other acts in and to said areas and
improvements as, in the exercise of good business judgment, Landlord shall
determine to be advisable for the convenience and use thereof by tenants, their
officers, agents, employees and customers.


7



--------------------------------------------------------------------------------

(b)        Landlord will operate and maintain the Common Facilities which may be
provided pursuant to this Section in a first-class manner and shall keep the
same in good condition.

(c)        Tenant and its employees shall park their cars only in those parking
areas designated for that purpose by Landlord.

(d)        Landlord reserves the right in its sole discretion to change,
rearrange, alter, modify, reduce or supplement any or all of the Common
Facilities so long as adequate facilities in common are made available to the
Tenant. Anything herein to the contrary notwithstanding, there shall be no
material diminution of the Common Facilities, the availability and quality and
condition of which constitute a material inducement for Tenant entering into
this Lease.

6.          Assignment and Subletting.

(a)        Landlord’s Consent Required. Tenant (or its representatives,
successors, or assigns) will not assign, transfer, mortgage or otherwise
encumber this Lease or sublet or rent (or permit occupancy or use of) the
Premises, or any part thereof, without obtaining the prior written consent of
Landlord, nor shall any assignment or transfer of this Lease or the right of
occupancy hereunder be effectuated by operation of law or otherwise without the
prior written consent of Landlord except as set forth below.

(b)        Prerequisites. Landlord shall not unreasonably withhold or condition
its consent hereunder to any sublease or assignment by Tenant, provided that all
of the following conditions are met:

(i)         Tenant must first notify Landlord, in writing, of any proposed
sublease or assignment at least thirty (30) days prior to the effective date of
such proposed sublease or assignment. Such notice must include the material
basic business terms of the proposed sublease and sufficient financial data on
the basis of which Landlord can reasonably determine that the proposed subtenant
or assignee has resources adequate to allow it to fulfill its rental
obligations.

(ii)        The subtenant must have a credit rating satisfactory to Landlord in
Landlord’s reasonable judgment.

(iii)      The sublease must be specifically subject and subordinate to this
Lease, require that any subtenant must abide by all of the terms of this Lease,
and provide that any termination of this Lease shall extinguish the sublease as
well.

(iv)      If the rent per square foot for the subleased space exceeds the rate
being charged Tenant for the premises, or Tenant receives any other
consideration in addition to the rent for the subleased space, then one-half of
the amount of such excess and/or additional consideration (net of Tenant’s costs
of reletting, e.g. Tenant fit-up, legal and brokerage) shall be paid to Landlord
each month as additional rent under this Lease due and payable on the first day
of each month.


8



--------------------------------------------------------------------------------

(v)        The subtenant may not change the use of the premises, or propose to
conduct its business in a manner which, in Landlord’s sole but reasonable
judgment, is not appropriate for a first class office building in
Princeton/Plainsboro, New Jersey.

(vi)      The Tenant may not be in monetary default hereunder (a good faith
contest respecting Additional Rents not being considered a default for purposes
of this subsection).

(vii)     The proposed subtenant shall not be a tenant, subtenant or other
occupant of any part of the Building unless Landlord is unable to meet its space
needs.

(c)        Option to Reclaim Premises. If the proposed subletting shall involve
the entire Premises for the remainder of the Term, then Landlord shall have the
option to reclaim the Premises by giving written notice to Tenant within thirty
(30) days of Landlord’s receipt of the notice specified in Section 6(b)(i). Upon
the exercise of such option, Tenant shall surrender the Premises in the
condition required by the terms of this Lease and thereupon this Lease shall
terminate.

(d)        No Waiver or Release. The consent by Landlord to any assignment or
subletting shall not be construed as a waiver or release of Tenant from the
terms of any covenant or obligation under this Lease, nor shall the collection
or acceptance of rent from any such assignee, subtenant or occupant constitute a
waiver or release of Tenant of any covenant or obligation contained in this
Lease, nor shall any such assignment or subletting be construed to relieve
Tenant (or its representatives, successors, or assigns) from obtaining the
consent in writing of Landlord to any further assignment or subletting. In the
event that an Event of Default by Tenant occurs hereunder, Tenant hereby assigns
to Landlord the rent due from any subtenant of Tenant and hereby authorizes each
such subtenant to pay said rent directly to Landlord during the continuation of
such default.

(e)        Affiliates. Notwithstanding the foregoing provisions, Tenant may
assign or sublease part or all of the Premises without Landlord’s consent to (i)
any corporation, partnership or other entity that controls, is controlled by or
is under common control with Tenant, in which event Tenant shall remain liable
under the terms of this Lease, or (ii) any entity resulting from the merger or
consolidation with Tenant or any such sublessee or assignee under clause (i) (a
“Transferee”) or to any entity that acquires substantially all of the assets of
Tenant’s or such Transferee’s market research business, provided the financial
condition of the resulting corporation or purchaser is satisfactory to Landlord,
in Landlord’s reasonable judgment, in which event Tenant shall be released of
further liability upon the assumption of the Lease by such assignee.

7.          Maintenance.

(a)        Obligations of Landlord and Tenant. Landlord shall maintain and
repair and replace the public portions of the Building and the Common
Facilities, both exterior and interior, the roof, central Building systems and
structural elements of the Building, in order to keep the same in good,
operating order, condition and repair. Subject to Section 11 below,. Landlord
shall make any repairs to Tenant’s trade fixtures, installations or other
properties


9



--------------------------------------------------------------------------------

occasioned by the willful or negligent act or omission of Landlord, its agents,
employees or contractors. Said repairs and replacements shall be at least equal
in quality and class to the original installations. Landlord shall perform such
repairs at a time and in a manner so as to minimize any disruption of or
interference with Tenant’s business or access to the Premises. Subject to
Section 11 below, Tenant shall pay for repairs caused by its willful or
negligent acts or such acts of its agents, employees , or contractors. Landlord
shall supply and install all replacement tubes for such lighting and for any
other bulbs, tubes and lighting fixtures in the Premises originally installed
and provided at Tenant’s expense. Tenant will keep the Premises and fixtures and
equipment therein in clean, safe and sanitary condition, will take good care
thereof, will suffer no waste or injury thereto, and will, at the expiration or
other termination of the terms of this Lease, surrender the same, broom clean,
in the same good order and condition in which they are on the Lease Commencement
Date, ordinary wear and tear and damage by any casualty excepted.

(b)        Damage to Premises or Building. Subject to the applicability of
Section 11, all damage or injury to the Premises or to the any other part of the
Building, or to its fixtures, equipment and appurtenances, whether requiring
structural or nonstructural repairs, caused by or resulting from neglect or
tortious conduct of Tenant, Tenant’s agents, employees, contractors, shall be
repaired promptly, at Tenant’s sole cost and expense by either Landlord, or by
Tenant subject to Landlord’s direction and supervision (and in accordance with
Section 8 hereof), at Landlord’s option. If Landlord gives Tenant written notice
that it will be required to make such repairs, and Tenant fails within twenty
(20) days of the giving of such notice to proceed with due diligence commence to
make the required repairs, the same may be made by Landlord. All reasonable
expenses incurred by Landlord in making repairs or replacements under this
Section 7(b) shall be collectible as additional rent due and payable pursuant to
Section 17(d) below.

(c)        Notice of Defective Condition. Tenant shall give Landlord prompt
notice of any defective condition in any plumbing, sprinkler, heating system or
electrical lines located in, servicing or passing through the Premises.
Following such notice Landlord shall remedy the condition with due diligence but
at the expense of Tenant if repairs are necessitated by damage or injury
attributable to the tortious conduct of Tenant, Tenant’s servants, agents, or
employees as aforesaid.

(d)        Compliance with Laws.

Landlord warrants to the best of its knowledge, that on the Lease Commencement
Date, the Premises and Building will comply with all applicable laws,
ordinances, rules, and regulations of governmental authorities (“Applicable
Laws”). During the Term, Landlord shall comply with all Applicable Laws
regarding the Building and Tenant shall comply with all Applicable Laws: (i)
regarding the physical condition of the Premises, but only to the extent the
Applicable Laws pertain to the particular manner in which Tenant uses the
Premises, and (ii) that relate to the lawful use of the Premises in a manner
different from other office space in the Building, other than with respect to
physical changes required to the Premises.

8.          Tenant Alterations.


10



--------------------------------------------------------------------------------

(a)        Alterations. “Alterations” means alterations, additions,
substitutions, installations, changes, and improvements, but excludes minor
decorations (such as painting) or alterations whose cost does not exceed
$25,000.00 and which does not affect any Building systems or involve
repartitioning (“Minor Work”). Following written notice to Landlord, Tenant may
perform Minor Work without Landlord’s consent. Tenant will not make or permit
anyone to make any other Alterations, in or to the Premises or the Building or
the Common Facilities, without the prior written consent of Landlord which
consent shall not be unreasonably withheld, conditioned, or delayed. Landlord
may condition its consent to any Alterations on Tenant’s agreement to restore
the Premises to its original condition. Any Alterations permitted by Landlord,
must be done by licensed and bonded contractors or mechanics approved by
Landlord (whose approval will not be unreasonably withheld), must conform to all
reasonable rules and regulations established from time to time by the
Underwriters’ Association of the appropriate state or regional area and conform
to all requirements of the Federal, State and local governments and authorities.
Tenant (and its contractors and/or subcontractors), before making any
Alterations, shall obtain, at its expense, all necessary permits, certificates
(including certificates of final approval upon completion) and approvals, and
shall deliver duplicates of same to Landlord. Tenant will cause its contractors
and subcontractors to carry such workmen’s compensation, liability, personal and
property damage insurance as Landlord may reasonably require. If any mechanic’s
or materialmen’s lien is filed against the Premises, the Building, the Common
Facilities and/or the Land on which all are situated, for work claimed to have
been done for or materials claimed to have been furnished to, Tenant, such lien
shall be discharged by Tenant within twenty (20) calendar days thereafter at
Tenant’s sole cost and expense, by the payment thereof or by filing any bond
required by law. If Tenant shall fail to discharge any such mechanic’s or
materialmen’s lien, Landlord may, at its option, discharge the same and treat
the cost thereof as additional rent payable with the monthly installment of rent
next becoming due; it being hereby expressly covenanted and agreed that such
discharge by Landlord shall not be deemed to waive, or release, the default of
Tenant in not discharging the same. It is understood and agreed by Landlord and
Tenant that any such Alterations shall be conducted on behalf of Tenant and not
on behalf of Landlord, and that Tenant shall in no way be deemed an “agent” of
Landlord. It is further understood and agreed that in the event Landlord shall
give its written consent to Tenant’s making any such Alterations, such written
consent shall not be deemed to be an agreement or consent by Landlord, whether
pursuant to N.J.S.A. §2A:44A-3, or any amendment of or successor statute
thereto, or otherwise, to subject Landlord’s interest in the Premises, the
Building or the Land to any mechanic’s or materialmen’s liens which may be filed
in respect to any such Alterations made by or on behalf of Tenant.

(b)        Indemnification. Subject to the applicability of Section 11(f) of the
Lease, Tenant will indemnify and hold Landlord harmless from and against any and
all expenses, liens, claims or damages to person or property which might arise
directly or indirectly by reason of the making of any Alterations. If any
Alterations are made without the prior written consent of Landlord, Landlord may
correct or remove the same, and Tenant shall be liable for any and all expenses
incurred by Landlord in the performance of this work, which shall be deemed
additional rent due and payable pursuant to Section 17(d) below. All Alterations
in or to the Premises or the Building made by either party shall immediately
become the property of Landlord and shall remain upon and be surrendered with
the Premises as a part thereof at the end of the term hereof without
disturbance, molestation or injury; provided, however, Tenant shall have the
right to remove, upon the expiration of the Term of this Lease, all furniture,
moveable


11



--------------------------------------------------------------------------------

fixtures and equipment installed in the Premises at the expense of Tenant, but
excluding furniture owned by Landlord. If such property of Tenant is not removed
by Tenant upon the expiration or termination of this Lease the same shall become
the property of Landlord and shall be surrendered with the Premises as a part
thereof; or at Landlord’s option (i) shall be removed by Tenant at Tenant’s
expense within three (3) business days of notice from Landlord to Tenant to
remove the same, or (ii) may be removed from the Premises by Landlord at
Tenant’s expense.

9.          Signs; Furnishings; Equipment.

(a)        Signs. Landlord shall provide Tenant with Building standard signage
on Landlord’s lobby identification sign, floor directory and at Tenant’s suite
entrance. Otherwise, no sign or notice shall be inscribed, painted, affixed or
otherwise displayed on or visible from any part of the outside of the Building
and then only in such manner as is approved by Landlord.

(b)        Furnishings and Equipment. Landlord shall have the right to
reasonably prescribe the weight and position of safes and other heavy equipment,
fixtures or furnishings, which shall, if considered necessary by Landlord, stand
on plank strips or be connected in a reasonable way to the structure in order to
distribute the weight. Landlord shall also have the right to reasonably
prescribe the installation of vibration isolators and noise insulators if such
are reasonably required to prevent transmission of noise or vibration from any
of Tenant’s business machines or mechanical equipment to the Building structure
or beyond the Premises. Installation of such devices, and maintenance of same,
shall be at Tenant’s expense. Tenant shall not install any other equipment of
any kind or nature whatsoever which will or may necessitate any changes,
replacements or additions to, or in the use of, the water system, heating
system, plumbing system, air-conditioning system, or electrical system of the
Premises or the Building without first obtaining the prior written consent of
Landlord which shall not be unreasonably withheld, conditioned or delayed.
Tenant shall not place a load upon any floor of the Premises exceeding either
the floor load per square foot area which the floor of the Premises was designed
to carry, or any maximum Floor load allowed by law. Any and all damage or injury
to the Premises or the Building caused by moving the property of Tenant into, in
or out of the Premises, or due to the same being on the Premises, shall be
repaired at the sole cost and expense of Tenant, by either Landlord, or by
Tenant under Landlord’s direction and supervision (and in accordance with
Section 8 hereof), at Landlord’s option. No furniture, equipment or other bulky
matter of any description will be received into the Building or carried in the
elevators except as approved by Landlord, and all such furniture, equipment, and
other bulky matter shall be delivered only through the designated delivery
entrance of the Building. All moving of furniture, equipment and other materials
shall be under the reasonable direct control and supervision of Landlord who
shall, however, not be responsible for any damage to or charges for moving the
same. Tenant agrees promptly to remove from the sidewalks adjacent to the
Building, and from any other part of the Common Facilities, any of the Tenant’s
furniture, equipment or other material there delivered or deposited.

10.       Access to Premises. Landlord or Landlord’s agent shall have the right
(but shall not be obligated) to enter the Premises at any time during an
emergency, and at other reasonable times, to examine the Premises and to make
such repairs, replacements and improvements to the Premises or any portion of
the Building as Landlord may deem necessary and reasonably desirable, or to
perform any work or effect any repairs which Tenant is obligated to perform


12



--------------------------------------------------------------------------------

under this Lease upon Tenant’s failure to so perform, or for the purpose of
complying with laws, regulations and other directions of governmental
authorities. Notwithstanding the foregoing, entry is conditioned upon Landlord
(i) giving Tenant at least twenty-four (24) hours advance notice, except in an
emergency; (ii) using commercially reasonable efforts to promptly finish any
work for which it entered; (iii) using commercially reasonable efforts to
minimize interference to Tenant’s business; and (iv) complying with reasonable
security requirements of Tenant. Upon at least three (3) business days’ prior
notice Tenant shall permit Landlord to use and maintain and replace pipes and
conduits in and through the Premises above ceiling, below floor and behind walls
and to erect new pipes and conduits therein. Landlord may, during the progress
of any work in the Premises., take all necessary materials and equipment into
the Premises without the same constituting an eviction. Except as provided in
Section 12(f), Tenant shall not be entitled to any abatement of rent while such
work is in progress or to any damages by reason of loss or interruption of
business because of this work. Landlord shall make a reasonable effort to
complete the work expeditiously and promptly repair and replace any damage
caused and minimize interference with Tenant’s business. Upon prior notice to
Tenant through the term hereof Landlord shall have the right to enter the
Premises at reasonable hours for the purpose of showing the Premises to
prospective purchasers or mortgagees of the Building, and during the last six
months of the term for the purpose of showing the Premises to prospective
tenants. During the last six months of the term, Landlord may place upon the
Building or adjacent land the usual “To Let” and “For Sale” notices, which
Tenant shall permit to remain thereon without molestation. If Tenant is not
present to open and permit an entry into the Premises, Landlord or Landlord’s
agents may enter the same whenever such entry may be necessary to safeguard
Tenant’s property. Such entry shall not render Landlord or its agents liable
therefor, nor shall the obligations of Tenant hereunder be affected. If an
excavation shall be made upon land adjacent to the Premises, or shall be
authorized to be made, Tenant shall afford to the person causing or authorized
to cause such excavation, license to enter upon the Premises for the purpose of
doing such work as said person shall deem necessary to preserve the walls or any
other part of the Building from injury or damage, and to support same by proper
foundations without any claim for damages or indemnity against Landlord, or
diminution or abatement of rent, except as provided herein.

11.       Insurance.

(a)        Insurance Rating. Tenant will not conduct or permit to be conducted,
any activity, or place any equipment in or about the Premises or the Building or
the Common Facilities, which will, in any way, increase the rate of fire
insurance or other insurance on the Building; and if any increase in the rate of
fire insurance or other insurance is stated by any insurance company or by the
applicable Insurance Rating Bureau to be due to any activity or equipment of
Tenant in or about the Premises or the Building or the Common Facilities, such
statement shall be prima facie evidence that the increase in such rate is due to
such activity or equipment and, as a result thereof, Tenant shall be liable for
such increase and shall reimburse Landlord therefor upon demand and any such sum
shall be considered additional rent due and payable pursuant to Section 17(d)
below.

(b)        Building. Landlord shall keep the Building, including the
improvements and Landlord’s furniture, fixtures and equipment (other than the
Furnishings) insured against damage and destruction by fire, vandalism, and
other perils under so called “Special Form” loss


13



--------------------------------------------------------------------------------

coverage of Building and Personal Property Insurance. The amount of the
insurance shall be equal to the full replacement cost of the Building, as the
value may be from time to time. The insurance shall include a replacement cost
endorsement subject to no co-insurance.

(c)        Liability Insurance. Tenant shall carry public liability insurance in
a company or companies licensed to do business in the State of New Jersey and
carrying a rating reasonably satisfactory to Landlord. Said insurance shall be
in minimum amounts reasonably approved by Landlord from time to time (as set
forth in the rules and regulations attached hereto as Exhibit C); and shall name
Landlord, any mortgagee of the Building or Land and any other designee with an
interest in the Building (e.g., the Building Manager) (if requested by Landlord)
as additional insureds, as their interests may appear. If required by Landlord,
receipts evidencing payment for said insurance shall be delivered to Landlord at
least annually by Tenant. Each policy shall contain an endorsement that will
prohibit its cancellation prior to the expiration of twenty (20) days after
notice of such proposed cancellation to Landlord. Landlord shall maintain
commercial general liability insurance in limits reasonably determined by
Landlord, but not less than those required of Tenant.

(d)        Property Insurance. Tenant shall maintain throughout the Term,
replacement cost property insurance respecting the furniture and fixtures
described in Exhibit “D” hereto and shall provide evidence of such coverage upon
Landlord’s request.

(e)        Evidence of Insurance. By the Lease Commencement Date and upon each
renewal of its insurance policies, each party shall give ACORD 27 certificates
of insurance to the other party. Each certificate shall specify amounts, types
of coverage, the waiver of subrogation, and the insurance criteria listed in
paragraph (f). The policies shall be renewed or replaced and maintained by the
party responsible for that policy.

(f)         Release of Claims and Waiver of Subrogation. Each party hereby
waives any right of recovery against the other party and releases all claims
arising in any manner in its (the “Injured Party’s”) favor and against the other
party (whether or not guilty of tortious conduct) for loss or damage to the
Injured Party’s property (real or personal) located within or constituting a
part of or all of the Land and Building. The parties further agree to have their
respective insurers waive any rights of subrogation that such insurers may have
against the other party. This waiver and release apply to the extent the loss or
damage is covered or required to be covered by the Injured Party’s insurance.
The waiver and release also apply to each party’s directors, officers,
employees, shareholders, and agents.

(g)        Policies maintained by the parties hereunder (i) shall be primary
policies - not as contributing with, or in excess of, the coverage that the
other party may carry; (ii) be permitted to be carried through a “blanket
policy” or “umbrella” coverage; (iii) have reasonable deductibles; and (iv) be
written on an “occurrence” basis.

12.       Services, Utilities and Parking.

(a)        It is agreed that the Landlord will furnish air-conditioning during
the seasons of the year when air-conditioning is appropriate in first-class
office buildings in the Princeton Area. Air conditioning, heating and
ventilation to the Premises and the Building shall


14



--------------------------------------------------------------------------------

be provided at such temperatures and in such amounts and at such times as
appropriate to provide comfortable office conditions and the Landlord will also
furnish ventilation and shall furnish heat during the seasons of the year when
heat is appropriate in first-class office buildings in the Princeton Area. It is
further agreed that Landlord will supply reasonably adequate hot and cold water
for drinking, lavatory, toilet, and ordinary cleaning purposes, exterior and
interior window cleaning, janitorial service (done after 5:30 PM Monday through
Friday, only (except legal holidays)) extermination and pest control when
necessary, maintenance of Common Facilities in a manner comparable to other
class “A” office buildings in the Princeton area (the maintenance to include
cleaning, HVAC, snow and ice removal, repairs, replacements, lawn care, and
landscaping) and other such building services as are appropriate in first class
office buildings in the Princeton area. Landlord shall not be obligated to
provide janitorial service if Tenant refuses entry to the cleaning staff after
5:30 PM. The Landlord will also provide elevator service by means of all
existing automatically-operated elevators; provided, however, that the Landlord
shall have the right to remove elevators from service as the same shall be
required for moving freight, or for servicing, maintaining or constructing the
Building provided reasonably adequate elevator access to the Premises is
maintained. Landlord will not be responsible for the failure of the
air-conditioning system if such failure results from the occupancy of the
Premises with more than an average of one person for each 150 useable square
feet or if Tenant installs and operates machinery and equipment, the installed
electrical load of which when combined with the load of all lighting fixtures
exceeds 4.5 watts per foot. If due to use of the Premises in a manner exceeding
the aforementioned occupancy and electrical load criteria, or due to
rearrangement of partitioning after the initial preparation of the Premises,
interference with normal operation of the air-conditioning in the Premises
results, necessitating changes in the air-conditioning system servicing the
Premises, such changes shall be made by Landlord upon written request of Tenant
at Tenant’s sole cost and expense. Tenant agrees to lower and close window
coverings when necessary because of the sun’s position whenever the said
air-conditioning system is in operation, and Tenant agrees at all times to
cooperate fully with Landlord and to abide by all the reasonable Rules and
Regulations which Landlord may prescribe for the proper functioning and
protection of the said air-conditioning system.

(b)        Tenant, its employees, agents, and invitees shall have access to the
Premises on a twenty-four (24) hour per day, seven (7) days per week basis.

(c)        Tenant shall pay Landlord for its use of electricity within the
Premises (the “Electrical Service Cost Amount”) for lighting and for operating
office equipment and similar equipment (excluding heating, ventilation and
cooling, which shall be included in Recognized Expenses). Throughout the Term
(and any period of occupancy prior to the Lease Commencement Date), Tenant shall
pay equal monthly installments as reasonably determined by Landlord on account
of the Electric Service Cost Amount. Within 60 days following the end of each
Lease Year, Landlord shall send to Tenant a statement of the actual electric
cost for the prior Lease Year showing the cost due from Tenant. In the event the
amount prepaid by Tenant exceeds the amount actually due based upon actual year
end cost, then Landlord shall credit an amount equal to the overcharge to the
payment or payments of Additional Rent next coming due hereunder. Where no
credit is applicable, Landlord shall refund the overpayment. In the event
Landlord has undercharged Tenant, then Landlord shall provide Tenant with an
invoice stating the additional amount due, which amount shall be paid in full by
Tenant within twenty (20) days of receipt. Following the initial Lease Year,
Landlord shall send to Tenant a statement of the


15



--------------------------------------------------------------------------------

estimated electric cost for the applicable Lease Year and shall indicate what
the estimated amount of Tenant’s costs shall be and such amounts shall be paid
in equal monthly installments in advance on the first day of each month by
Tenant as Additional Rent. Tenant acknowledges and agrees that upon termination
or sooner expiration of this Lease, Tenant shall remain liable for Tenant
electric costs incurred prior thereto, notwithstanding the fact that the
statement from Landlord with respect to such Lease Year, is delivered after the
termination or sooner expiration of this Lease. Actual cost shall be determined
by a submeter for the Premises installed and maintained by Landlord.

Tenant’s use of electric energy in the Premises shall not at any time exceed the
capacity of any of the electrical conductors and equipment serving the Premises,
which, at all times, shall provide a minimum of 4.5 watts per foot. In order to
insure that such capacity is not exceeded and to avoid possible adverse effect
upon the electric service to the Building, Tenant shall not, without Landlord’s
prior written consent in each instance which shall not be unreasonably withheld,
conditioned or delayed, connect any additional fixtures, appliances or equipment
to the electric distribution system or make any alteration or addition to the
electric system of the Premises existing on (or planned by Tenant and disclosed
to Landlord as of) the Lease Commencement Date.

(d)        All services and utilities provided by Landlord shall be provided
during normal hours of operation of the Building (except janitorial services
which are described above), which are 7:30 AM to 5:30 PM Monday through Friday
(except legal holidays) and 9:00 AM to 12:00 noon Saturday (except legal
holidays). There are no normal hours of operation of the Building on Sundays or
legal holidays and Landlord shall not be obligated to maintain or operate the
Building at such times unless special arrangements are made by Tenant. Landlord
will furnish all services and utilities required by this Lease only during the
normal hours of operation of the Building, unless otherwise specified herein.
One automatically operated elevator shall be subject to call at all times. It is
also agreed that if Tenant requires air-conditioning or heat beyond the normal
hours of operation set forth herein, the Landlord will furnish such
air-conditioning or heat on a metered basis and Tenant shall pay for the same
with the next monthly installment of rent in accordance with the then-current
schedule of costs and assessments therefor, which schedules shall be published
from time to time by Landlord and furnished to Tenant. Landlord shall bill for
such services throughout the Building on the basis of its schedule of costs,
which costs shall not exceed charges imposed in comparable buildings in the
Princeton area. It is understood and agreed that except as expressly provided in
subparagraph (f) below, Landlord shall not be liable for failure to furnish, or
for delays, suspensions or reductions in furnishing, any of the utilities or
services required to be performed by Landlord caused by breakdown, maintenance,
repairs, strikes, scarcity of labor or materials, acts of God, Landlord’s
conformance to governmental legislation, regulation, or judicial or
administrative orders, or from any other cause whatsoever.

(e)        The Base Building Specifications for the Building provide for a
parking ratio of 4 parking spaces per 1,000 rentable square feet of space.

(f)         If any essential services (such as HVAC, passenger elevators,
access, parking, electricity, water) supplied by Landlord are interrupted (for
any reason other than the act or omission of Tenant) or if Landlord enters the
Premises for repairs or other work, with the


16



--------------------------------------------------------------------------------

result that Tenant’s occupancy is materially, negatively affected so that its
operations in the Premises or any portion thereof are shut down or materially
curtailed, Tenant shall be entitled to an abatement of Basic Rent and Additional
Rent to the extent of the shutdown or curtailment. The abatement shall begin on
the fourth consecutive business day of the interruption. The abatement shall end
when the services are restored or the interruption has ended. During any such
interruption, Landlord shall use its commercially reasonable best efforts to
restore the services or end the interruption.

13.       Indemnity.

(a)        Tenant’s Indemnity. Tenant hereby agrees to indemnify and hold
Landlord and Landlord’s employees, officers, directors, partners and
shareholders harmless from and against any cost, damage, claim, liability or
expense (including attorney’s fees) incurred by or claimed against Landlord as a
result of or arising from (i) a default under this Lease, or (ii) negligence or
any wrongful act or omission by Tenant or its agents, contractors, or employees
during the Term hereof or during any period of time prior to the Commencement
Date when Tenant may have been given access to or possession of all or any
portion of the Premises; provided that Tenant shall not be liable under this
provision to the extent that Landlord is insured or required to be insured for
such hazards and damages under a policy which contains a waiver of subrogation
clause. Any such cost, damage, claim, liability or expense incurred by Landlord,
for which Tenant is obligated to reimburse Landlord, shall be deemed additional
rent due and payable pursuant to Section 17(d) below.

(b)        Landlord’s Indemnity. Landlord shall Indemnify Tenant and Tenant’s
employees, officers, directors, partners and shareholders from and against any
cost, damage, claim, liability or expense, including attorneys’ fees which may
be imposed upon or incurred by or asserted against any of them by reason of (i)
a default under this Lease or (ii) any negligence or any wrongful act or
omission on the part of Landlord or any of its agents, contractors, or
employees, which shall occur during the Term of this Lease or during any period
of time prior to the Commencement Date when Tenant may have been given access to
or possession of all or any portion of the Premises.

(c)        Defense of Any Action. In case any action or proceeding is brought
against Landlord or Tenant by reason of any claim for which such party (the
“Indemnitee”) is entitled to Indemnity from the other party (the “Indemnitor”)
under this Section 13, Indemnitee, upon written notice from Indemnitee, will at
Indemnitor’s expense, resist or defend such action or proceeding by counsel
approved by Indemnitee in writing, whose approval will not be unreasonably
withheld; or at Indemnitee’s option, Indemnitee may retain its own counsel, and
Indemnitor shall reimburse Indemnitee for its reasonable attorney’s fees.

14.       Rules and Regulations. Tenant, its agents, employees, invitees,
licensees, customers, clients, family members and guests shall at all times
abide by and observe the rules and regulations attached hereto as Exhibit C. In
addition, Tenant, its agents, employees, invitees,


17



--------------------------------------------------------------------------------

licensees, customers, clients, family members and guests shall abide by and
observe such other reasonable rules or regulations as may be promulgated from
time to time by Landlord, with a copy sent to Tenant, for the operation and
maintenance of the Building; provided, however, that the same are in conformity
with common practice and usage of similar buildings are not inconsistent with
the provisions of this Lease and are uniformly applied and non-discriminatorily
enforced. Nothing contained in this Lease shall be construed to impose upon
Landlord any duty or obligation to enforce such rules and regulations, or the
terms, conditions or covenants contained in any other lease, as against any
other tenant, and Landlord shall not be liable to Tenant for violation of the
same by any other tenant, its employees, agents, business invitees, licensees,
customers, clients, family members or guests. If there is any inconsistency
between this Lease and the rules and regulations set forth in Exhibit C, this
Lease shall govern.

15.       Damage; Condemnation.

(a)        Damage to the Premises. If the Premises shall be damaged by fire, the
elements, accident or other casualty (“Casualty”), but the Premises are not
thereby rendered untenantable in whole or in part, Landlord shall promptly at
its expense cause such damage to be repaired, without abatement of rent. If, as
the result of a Casualty, the Premises are rendered untenantable in part,
Landlord shall promptly at its expense cause such damage to be repaired, and the
Annual Basic Rent and other charges shall be abated proportionately as to the
portion of the Premises are rendered tenantable. If, as the result of Casualty,
the Premises are rendered wholly untenantable, Landlord shall promptly at its
expense cause such damage to be repaired and the Annual Basic Rent and other
charges shall be abated from the date of such Casualty until the Premises have
been rendered tenantable. For purposes of this subsection (a), the Premises
shall be deemed untenantable (in addition to damage thereto by fire or other
casualty) if the Premises may not be used for the Permitted Use by reason of
loss of access or of a material service necessary for the exercise of the
Permitted Use. If Landlord determines that the restoration cannot be completed
within one hundred and eighty (180) days, then Tenant may, within thirty (30)
days after determining that the repairs and restoration cannot be made within
one hundred and eighty (180) days, cancel the Lease by giving notice to
Landlord. If any mortgagee of Landlord refuses to permit any insurance proceeds
to be applied to the cost of construction, such 180 day restoration period shall
be inclusive of the time required to secure refinancing to fund the
reconstruction. Nevertheless, if the damage is not fully repaired and restored
within one hundred and eighty (180) days from the date of the damage, then
Tenant may cancel the Lease at any time after the 180th day and before the
restoration is completed. Provided Landlord is diligently repairing and
restoring the damage, such cancellation shall not be effective if Landlord
substantially completes the restoration within thirty days after Tenant’s
notice.

(b)        Abatement. Rent and additional rent shall abate in proportion to that
area of the Premises that is unfit for use in Tenant’s business. The abatement
shall consider the nature and extent of interference to Tenant’s ability to
conduct business in the Premises and the need for access and essential services.
The abatement shall continue from the date the damage occurred until Landlord
completes the repairs and restoration to the Premises or the part rendered
unusable.


18



--------------------------------------------------------------------------------

Landlord shall use reasonable efforts to effect any such repair or restoration
promptly and in such manner as not unreasonably to interfere with Tenant’s use
and occupancy of the Premises but such acts shall be subject to: (i) Landlord’s
inability to obtain materials, (ii) Acts of God, (iii) strikes, fire or weather,
(iv) acts of governmental authority, or (v) any other cause beyond the control
of Landlord. Notwithstanding the above, Landlord shall not be required to incur
overtime or additional charges in any such repair or restoration of the Premises
or of the Building pursuant to this Section 15.

Notwithstanding anything contained herein to the contrary:

(i)         if any or all of the areas or offices comprising the Building are
substantially damaged by fire or other casualty to such an extent that the
Building cannot, in the sole judgment of Landlord, be operated as an integrated
office building and Landlord decides not to repair and restore the Building, or

(ii)        if during the last two (2) years of the term of this lease the
Premises or the Building shall be so damaged by fire or other casualty that
Landlord decides not to repair or rebuild, or

(iii)      if the same is damaged by a casualty which is not insurable under
Landlord’s standard or extended coverage insurance required hereunder, and
Landlord decides in its sole judgment either (A) not to repair or rebuild, or
(B) to demolish the entire Building and rebuild the same;

(iv)      then upon the happening of any such event Landlord may cancel this
Lease (whether or not, the Premises are damaged) by giving written notice of
such cancellation to Tenant within sixty (60) days after the happening of such
damage and thereupon this Lease and the term hereof shall cease and be
terminated as of the date of the happening of such damage, and rent and other
charge payable by Tenant shall be pro-rated to the day of such damage.

(c)        Express Agreement. The provisions of this Section 15 shall be
considered an express agreement governing any case of damage or destruction of
the Premises by fire or other casualty, and any law of the State of New Jersey
providing for such a contingency in the absence of an express agreement, and any
other law of like import, now or hereafter in force, shall have no application
in such case.

(d)        Condemnation.

(i)         Taking. If the whole or a substantial part (as hereinafter defined)
of the Premises (or use or occupancy of the Premises) shall be taken or
condemned by any governmental or quasi-governmental authority for any public or
quasi-public use or purpose (including sale under threat of such a taking),
referred to herein as a “Taking”, then the terms of this Lease shall cease and
terminate as of the date when title vests in such governmental or
quasi-governmental authority, and the rent and additional rent shall be abated
on the date when such title vests in such governmental or quasi-governmental
authority (the “Taking Date”). If less than a substantial part of the Premises
is taken or condemned by any governmental or quasi-governmental authority for
any public or quasi-public use or purpose (including sale under threat


19



--------------------------------------------------------------------------------

of such a taking), the rent and additional rent shall be equitably adjusted (on
the basis of the number of square feet before and after such event) on the date
when title vests in such governmental or quasi-governmental authority, and the
Lease shall otherwise continue in full force and effect. If the taking of a part
of the Premises materially interferes with Tenant’s ability to continue its
business operations in substantially the same manner and space, then Tenant may
terminate this Lease as of the Taking Date. Tenant shall have no claim against
Landlord (or otherwise) and hereby agrees to make no claim against the
condemning authority for any portion of the amount that may be awarded as damage
as a result of any governmental or quasi-governmental taking or condemnation (or
sale under treat of such taking or condemnation) or for the value of any
unexpired term of the Lease or for loss of profits or moving expenses or for any
other claim or cause of action. Notwithstanding anything else in this Section
15(d), Tenant may claim and recover from the condemning authority a separate
award for Tenant’s moving expenses, business dislocation damages, personal
property and fixtures, the unamortized costs of leasehold improvements paid for
by Tenant and any other award that would not substantially reduce the award
payable to Landlord. Each party shall seek its own award, as limited above, at
its own expense, and neither shall have any right to the award made to the
other.

(ii)        Repair. If the Lease is not canceled as provided for in this Section
15(d), then Landlord at its expense shall promptly repair and restore the
Premises to the condition that existed immediately before the taking, except for
the part taken, to render the Premises a complete architectural unit.

16.       Bankruptcy.

(a)        Events of Bankruptcy. The following shall be Events of Bankruptcy
under this Lease:

(i)         Tenant’s becoming insolvent, as that term is defined in Title 11 of
the United States Code, entitled Bankruptcy, 11 U.S.C. §101 et seq. (the
“Bankruptcy Code”), or under the insolvency laws of any State, District,
Commonwealth or Territory of the United States (“Insolvency Laws”);

(ii)        the appointment of a receiver or custodian for any and all of
Tenant’s property or assets, or the institution of a foreclosure action upon any
of Tenant’s real or personal property, either of which Tenant fails to vacate,
stay or discharge within ninety (90) days;

(iii)      the filing of a voluntary petition under the provisions of the
Bankruptcy Code or Insolvency Laws;

(iv)      the filing of an involuntary petition against Tenant as the subject
debtor under the Bankruptcy Code or Insolvency Laws, either of which Tenant
fails to vacate, stay or discharge within ninety (90) days; or

(v)        Tenant’s making or consenting to an assignment for the benefit of
creditors or a common law composition of creditors.

(b)        Landlord’s Remedies.


20



--------------------------------------------------------------------------------

(i)         Termination of Lease. Upon the occurrence of any Event of
Bankruptcy, Landlord shall have the right to terminate this Lease by giving
thirty (30) days’ prior written notice to Tenant; provided, however, that this
Section 16(b)(i) shall have no effect while a case in which Tenant is the
subject debtor under the Bankruptcy Code is pending, unless Tenant or its
Trustee in bankruptcy is unable to comply with the provisions of Sections
16(b)(v) and 16(b)(vi) below. Otherwise this Lease shall automatically cease and
terminate, and Tenant shall be immediately obligated to quit the Premises upon
the giving of notice pursuant to this Section 16(b)(i). Any other notice to
quit, or notice of Landlord’s intention to re-enter is hereby expressly waived.
If Landlord elects to terminate this Lease, everything contained in this Lease
on the part of Landlord to be done and performed shall cease without prejudice,
subject however, to the right of Landlord to recover from Tenant all rent and
any other sums accrued up to the time of termination or recovery of possession
by Landlord, whichever, is later, and any other monetary damages or loss of
reserved rent sustained by Landlord.

(ii)        Suit for Possession. Upon termination of this Lease pursuant to
Section 16(b)(i), Landlord may proceed to recover possession under and by virtue
of the provisions of the laws of the State of New Jersey, or by such other
proceedings, including re-entry and possession, as may be applicable.

(iii)      Reletting of Premises. Upon termination of this Lease pursuant to
Section 16(b)(i), the Premises may be relet by Landlord for such rent and upon
such terms as are not unreasonable under the circumstances and, if the full
rental reserved under this Lease (and any of the costs, expenses or damages
indicated below) shall not be realized by Landlord, Tenant shall be liable for
all damages sustained by Landlord, including, without limitation, deficiency in
rent, reasonable attorney’s fees, brokerage fees, and expenses of placing the
Premises in rentable condition. Landlord, in putting the Premises in good order
or preparing the same for re-rental may, at Landlord’s option, make such
Alterations, repairs, or replacements in the Premises as Landlord, in Landlord’s
reasonable judgment, considers advisable and necessary for the purpose of
reletting the Premises, and the making of such Alterations, repairs, or
replacements shall not operate or be construed to release Tenant from liability
hereunder as aforesaid. Landlord shall in no event be liable in any way
whatsoever for failure to relet the Premises, or in the event that the Premises
are relet, for failure to collect the rent thereof under such reletting and in
no event shall Tenant be entitled to receive any excess, collected over the sums
payable by Tenant to Landlord hereunder.

(iv)      Monetary Damages. Any damage or loss of rent sustained by Landlord as
a result of an Event of Bankruptcy may be recovered by Landlord, at Landlord’s
option, at the time of the reletting, or in separate actions, from time to time,
as said damage shall have been made more easily ascertainable by successive
relettings, or, in a single proceeding deferred until the expiration of the term
of this Lease (in which event Tenant hereby agrees that the cause of action
shall not be deemed to have accrued until the date of expiration of said term)
or in a single proceeding prior to either the time of reletting or the
expiration of the term of this Lease, in which event Tenant agrees to pay
Landlord the difference between the present value of the rent reserved under
this Lease on the date of breach, discounted at six percent (6%) per annum, and
the fair market value of the Lease on the date of breach, which value shall take
into account the time value of money (the “Fair Market Value”). In the event
Tenant becomes the


21



--------------------------------------------------------------------------------

subject debtor in a case under the Bankruptcy Code, the provisions of this
Section 16(b)(iv) may be limited by the limitations of damage provisions of the
Bankruptcy Code.

(v)        Assumption or Assignment by Trustee. In the event Tenant becomes the
subject debtor in a case pending under the Bankruptcy Code, Landlord’s right to
terminate this Lease pursuant to this Section 16 shall be subject to the rights
of the Trustee in bankruptcy to assume or assign this Lease. The Trustee shall
not have the right to assume or assign this Lease unless the Trustee (A)
promptly cures all defaults under this Lease, (B) promptly compensates Landlord
for monetary damages, incurred as a result of such default, and (C) provides
adequate assurance of future performance.

(vi)      Adequate Assurance of Future Performances. Landlord and Tenant hereby
agree in advance that adequate assurance of future performance, as used in
Section 16(b)(v) above, shall mean that all of the following minimum criteria
must be met: (A) The Trustee must pay to Landlord, at the time the next payment
of rent is then due under this Lease, in addition to such payment of rent, an
amount equal to the next payment of rent due under this Lease, or the next three
(3) months rent due under this Lease, whichever is greater, said amount to be
held by Landlord in escrow until either the Trustee or Tenant defaults in its
payments of rent or other obligations under this Lease (whereupon Landlord shall
have the right to draw such escrowed funds) or until the expiration of this
Lease (whereupon the funds shall be returned to the Trustee or Tenant); (B)
Tenant or the Trustee must agree to pay to Landlord, at any time the Landlord is
authorized to and does draw on the funds escrowed pursuant to Section
16(b)(vi)(A) above, the amount necessary to restore such escrow account to the
original level required by said provision; (C) Tenant must pay its estimated pro
rata share of the cost of all services provided by Landlord (whether directly or
through agents or contractors, and whether or not the cost of such services is
to be passed through to Tenant) in advance of the performance or provision of
such services; (D) the Trustee must agree that Tenant’s business shall be
conducted in a first class manner, and that no liquidating sales, auctions, or
other non-first class business operations shall be conducted on the Premises;
(E) the Trustee must agree that the use of the Premises as stated in this Lease
will remain unchanged; (F) the Trustee must agree that the assumption or
assignment of this Lease will not violate or affect the rights of other tenants
in the Building.

(vii)     Failure to Provide Adequate Assurance. In the event after the
occurrence of an Event of Bankruptcy Tenant is unable to (A) cure its defaults,
(B) reimburse Landlord for its monetary damages, (C) pay the rent due under this
Lease, or any other payments required of Tenant under this Lease, on time (or
within five (5) business days of the due date), or (D) meet the criteria and
obligations imposed by Section 16(b)(vi) above, then Tenant agrees in advance
that it has not met its burden to provide adequate assurance of future
performance, and this Lease may be terminated by Landlord in accordance with
Section 16(b) above.

17.       Default of Tenant.

(a)        Events of Default. The following shall be Events of Default under
this Lease:


22



--------------------------------------------------------------------------------

(i)         Tenant’s failure to pay any monthly (or annual) installment of rent
(as required by Sections 3 or 17(b)(iv) hereof) when due, if such failure
continues for a period of five (5) business days after Landlord’s written notice
thereof to Tenant; provided that no such notice shall be required if Landlord
has sent Tenant a similar notice twice within one (1) year of such failure;

(ii)        Tenant’s failure to timely make any other payment required under
this Lease, if such failure continues for a period of five (5) business days
after Landlord’s written notice thereof to Tenant; provided that no such notice
shall be required if Landlord has sent Tenant a similar notice twice within one
(1) year of such failure; or

(iii)      Tenant’s violation or failure to perform any of the other terms,
conditions, covenants or agreements herein made by Tenant, if such violation or
failure continues for a period of thirty (30) days after Landlord’s written
notice thereof to Tenant, unless the nature of the failure is such that cannot
reasonably be cured within such thirty (30) day period, in which event an Event
of Default shall not have occurred so long as Tenant shall undertake diligent
measures to cure the failure and proceed to complete the cure within the
shortest reasonable time.

(iv)      If Tenant shall change the use of the Premises to a use other than the
Permitted Use under the Basic Lease Provisions, and such change in use is not
discontinued within five (5) business days after Landlord’s written notice
thereof to Tenant.

(b)        Landlord’s Remedies. Should an Event of Default occur under this
Lease, Landlord may pursue any or all of the following remedies:

(i)         Termination of Lease. Landlord may terminate this lease, by giving
written notice to Tenant. This Lease shall automatically cease and terminate,
and Tenant shall be immediately obligated to quit the Premises, upon the giving
of notice pursuant to this Section 17(b)(i). Any other notice to quit, or notice
of Landlord’s intention to re-enter is hereby expressly waived. If Landlord
elects to terminate this Lease, everything contained in this Lease on the part
of Landlord to be done and performed shall cease without prejudice, subject
however, to the right of Landlord to recover from Tenant all rent and any other
sums accrued up to the time of termination or recovery of possession by
Landlord, whichever is later.

(ii)        Suit for Possession. Upon termination of this Lease pursuant to
Section 17(b)(i), Landlord may proceed to recover possession under and by virtue
of the provisions of the laws of the State of New Jersey, or by such other
proceedings, including re-entry and possession, as may be applicable.

(iii)      Reletting of Premises. Should this Lease be terminated before the
expiration of the term of this Lease by reason of Tenant’s default as
hereinabove provided, or if Tenant shall vacate the Premises without having
given Landlord ten (10) days prior written notice of such vacation, before the
expiration or termination of the term of this Lease (which notice Landlord shall
keep confidential from Tenant’s employees), the Premises may be relet by
Landlord for such rent and upon such terms as are not unreasonable under the
circumstances and, if the full rental reserved under this Lease (and any of the
costs, expenses or damages indicated


23



--------------------------------------------------------------------------------

below) shall not be realized by Landlord, Tenant shall be liable for all damages
sustained by Landlord, including, without limitation, deficiency in rent,
reasonable attorneys’ fees, brokerage fees, and expenses of placing the Premises
in first class rentable condition. Landlord, in putting the Premises in good
order or preparing the same for re-rental may, at Landlord’s option, make such
Alterations, repairs, or replacements in the Premises as Landlord, in Landlord’s
reasonable judgment, considers advisable and necessary for the purpose of
reletting the Premises, and the making of such Alterations, repairs, or
replacements shall not operate or be construed to release Tenant from liability
hereunder as aforesaid: Landlord shall mitigate this damage by making
commercially reasonable efforts to relet the Premises on reasonable terms,
provided Landlord shall in no event be liable in any way whatsoever for failure
to relet the Premises after making commercially reasonable efforts to do so, or
in the event that the Premises are relet, for failure to collect the rent
thereof under such reletting, and in no event shall Tenant be entitled to
receive any excess, if any, of such net rent collected over the sums payable by
Tenant to Landlord hereunder.

(iv)      Acceleration of Payments. If an Event of Default has occurred, then
upon five (5) business days’ notice to Tenant, Landlord may collect from Tenant
up to an amount equal to the Accelerated Rent Component (defined below), which
amount shall be held and applied by Landlord, not as liquidated damages, but as
security and/or payment against damages and other payments that Landlord is
entitled to recover under this Lease, at law or in equity on account of Tenant’s
default hereunder. The term “Accelerated Rent Component” shall mean an amount
equal to Landlord’s reasonable estimate of the rent and all other charges due
and payable by Tenant for the next succeeding 24 months of the Term, or, if
shorter, the remainder of the Term, determined at the time of Landlord’s
election to recover the Accelerated Rent Component. In the event that the amount
collected by Landlord as the Accelerated Rent Component shall not fully satisfy
the damages due and owing by Tenant to Landlord, Landlord may, from time to time
until the amount of Landlord’s damages against Tenant are fully and finally
determined by action filed in the court having jurisdiction, cause the
Accelerated Rent Component to be increased by the following amounts. If the
amount of Landlord’s judicially determined damages against Tenant have not been
fully and finally determined, Landlord may cause the Additional Rent Component
to be increased by an amount equal to Landlord’s reasonable estimate of the Rent
and all other charges due and payable by Tenant for the next succeeding 12
months of the Term. If the amount of Landlord’s judicially determined damages
against Tenant have been fully and finally determined, Landlord may cause the
Additional Rent Component to be increased by an amount equal to the difference
between (a) the amount of such judicially determined damages and (b) the
aggregate amount, including any previously entered Accelerated Rent Component,
of any judgment previously entered against Tenant.

(v)        Monetary Damages. Any non-consequential damage or loss of rent
sustained by Landlord may be recovered by Landlord, at Landlord’s option, at the
time of the reletting, or in separate actions, from time to time, as said damage
shall have been made more easily ascertainable by successive relettings, or, in
a single proceeding deferred until the expiration of the term of this Lease (in
which event Tenant hereby agrees that the cause of action shall not be deemed to
have accrued until the date of expiration of said term) or in a single
proceeding prior to either the time of reletting or the expiration of the term
of this Lease, in which event Tenant agrees to pay Landlord the difference
between the present value of the rent


24



--------------------------------------------------------------------------------

reserved under this Lease on the date of breach, discounted at six percent (6%)
per annum, and the Fair Market Value.

(vi)      Anticipatory Breach; Cumulative Remedies. Nothing contained herein
shall prevent the enforcement of any claim Landlord may have against Tenant for
anticipatory breach of the unexpired term of this Lease. In the event of a
breach or anticipatory breach by Tenant of any of the covenants or provisions
hereof, Landlord shall have the right to seek an injunction and the right to
invoke any remedy allowed at law or in equity (unless limited hereunder) as if
re-entry, summary proceedings and other remedies were not provided for herein.
Mention in this Lease of any particular remedy shall not preclude Landlord from
any other remedy, in law or in equity (unless limited hereunder). Tenant hereby
expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or dispossessed for
any cause, or in the event of Landlord obtaining possession of the Premises, by
reason of the violation by Tenant of any of the covenants and conditions of this
Lease, or otherwise.

(c)        Waiver. If, under the provisions hereof, Landlord or Tenant shall
institute proceedings against the other and a compromise or settlement thereof
shall be made, the same shall not constitute a waiver of any other covenant,
condition or agreement herein contained, nor of any of Landlord’s or Tenant’s
rights hereunder. No waiver by Landlord or Tenant of any breach of any covenant,
condition or, agreement herein contained shall operate as a waiver of such
covenant, condition, or agreement itself, or of any subsequent breach thereof.
No payment by Tenant or receipt by Landlord of a lesser amount than the monthly
installments of rent herein stipulated shall be deemed to be other than on
account of the earliest stipulated rent, nor shall any endorsement or statement
on any check or letter accompanying a check for payment of rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rent or to pursue
any other remedy provided in this Lease. No re-entry by Landlord, and no
acceptance by Landlord of keys from Tenant, shall be considered an acceptance of
a surrender of the Lease. In the event of litigation between the parties, the
non-prevailing party shall pay any reasonable attorney’s fees incurred by the
other prevailing party.

(d)        Right of Landlord to Cure Tenant’s Default. If an Event of Default by
Tenant occurs in the making of any payment or in the doing of any act herein
required to be made or done by Tenant, then Landlord may, but shall not be
required to, make such payment or do such act, and charge the amount of the
expense thereof, if reasonably made or done by Landlord, with interest thereon
at the Reimbursement Interest Rate from the date paid by Landlord to the date of
payment thereof by Tenant; provided, however, that nothing herein contained
shall be construed or implemented in such a manner as to allow Landlord to
charge or receive interest in excess of the maximum legal rate then allowed by
law. Such payment and interest shall constitute additional rent hereunder due
and payable within twenty (20) business days after rendition of a statement or
bill; provided that the making of such payment or the taking of such action by
Landlord shall not operate to cure such default or to estop Landlord from the
pursuit of any remedy to which Landlord would otherwise be entitled.

(e)        Late Payment. If Tenant fails to pay any installment of rent (in
accordance with Section 3, and together with any additional rent due therewith)
on or before the


25



--------------------------------------------------------------------------------

first (lst) day of the calendar month when such installment becomes due and
payable (following notice, if required by Section 17(a)(i)), Tenant shall pay to
Landlord a one time per installment late charge of five percent (5%) of the
amount of such installment, and, in addition, such unpaid installment shall bear
interest at the Reimbursement Interest Rate from the date such installment
became due and payable to the date of payment thereof by Tenant; provided,
however, that nothing herein contained shall be construed or implemented in such
a manner as to allow Landlord to charge or receive interest in excess of the
maximum legal rate than allowed by law. Such late charge and interest shall
constitute additional rent hereunder due and payable with the next monthly
installment of rent due, or if payments have been accelerated pursuant to
Section 17(b)(iv) above, due and payable immediately.

(f)         Lien on Personal Property. Landlord waives any statutory or common
law lien which Landlord may have on the personal property of Tenant. Landlord
shall provide reasonable written evidence of such waiver upon written request by
Tenant and deliver lien waivers to lenders, lessors or suppliers in form
reasonably acceptable to Landlord.

18.       Non-Disturbance and Subordination.

(a)        Non-Disturbance Agreement from Present Holders. Landlord shall
deliver to Tenant a non-disturbance agreement in form supplied by the Holder,
herein defined, and consistent with the terms hereof (a “Non-Disturbance
Agreement”), duly executed by each holder of a Mortgage (as hereinafter defined)
each, a “Holder”, placed on the Premises on or before the date of this Lease,
which Non-Disturbance Agreement provides that, in the event of a foreclosure,
sale under a power of sale, ground or other lease termination or transfer in
lieu of any of the foregoing or the exercise of any other remedy pursuant to any
such Mortgage (a) Tenant’s use, possession and enjoyment of the Premises shall
not be disturbed and this Lease shall continue in full force and effect so long
as no Event of Default on the part of Tenant occurs, and (b) this Lease shall
automatically become a direct Lease between any successor to Landlord’s
interest, as landlord, and Tenant as such successor were the landlord originally
named hereunder.

(b)        Subordination. This Lease, and all rights of Tenant hereunder, are
and shall be subject to and subordinate in all respects to all present and
future ground leases, overriding leases and underlying leases of the Premises,
Building or the Land and to all mortgages and building loan agreements,
including leasehold mortgages and building loan mortgages, which may now or
hereafter affect the same, to each and every advance made or to be made under
such mortgages, and to all renewals, modifications, replacements and
consolidations of such mortgages (collectively, “Mortgage”), provided that
Landlord delivers to Tenant a Non-Disturbance Agreement (as described in Section
18 (a), duly executed by the Holder of the Mortgage.

In confirmation thereof, Tenant shall execute such further assurances as may be
requisite. Tenant agrees to attorn to any successor in interest to Landlord
whether by purchase,


26



--------------------------------------------------------------------------------

foreclosure, sale in lieu of foreclosure, power of sale, termination of ground
lease or otherwise, if so requested or required by any successor in interest,
and Tenant agrees, upon demand, to execute such agreement or agreements in
confirmation of such attornment, subject to the provisions above.

19.       Possession; Holding Over.

(a)        Possession. It is understood and agreed that in the event Landlord
cannot obtain an occupancy permit and deliver possession of the premises to
Tenant on the Lease Commencement Date by reason of any act or omission of
Tenant, this Lease shall not be void or voidable, nor shall Landlord be liable
to Tenant for any loss or damage resulting therefrom. In such event the Lease
Commencement Date shall be extended until such date that Landlord can deliver
possession of the premises to Tenant, as set forth in Section 2.

(b)        Holding Over.

(i)         Tenant will surrender possession of the Premises and remove all
goods and chattels and other personal property in the possession of Tenant, by
whomsoever owned, at the end of the Term of this Lease, or at such time as
Landlord may be entitled to re-enter and take possession of the Premises
pursuant to any provision of this Lease, and leave the Premises in good order
and condition as required to be kept by Tenant hereunder, ordinary wear, tear,
depreciation and damage by any casualty excepted. In default of such surrender
of possession and removal of goods and chattels at the time aforesaid, Tenant
will pay to Landlord 150% of the rent, during the initial thirty (30) days of
holdover and thereafter double the rent reserved by the terms of this Lease for
such further period as Tenant either holds over possession of the Premises or
allows its goods and chattels or other personal property in its possession at
such time to remain in the Premises, and in addition thereto, all other damages
which Landlord shall suffer by reason of Tenant holding over in violation of the
terms and provisions of this Lease, including all reasonable claims for damages
made by any succeeding tenant or purchaser, to the extent that such damages are
occasioned by the unlawful holding over of Tenant.

(ii)        In the event Tenant fails to remove all goods and chattels and other
personal property in possession of Tenant, by whomsoever owned, at the end of
the term of this Lease, or within 10 days after notice at such other time as
Landlord may be entitled to re-enter and take possession of the Premises
pursuant to any provision of this Lease, Tenant hereby irrevocably makes,
constitutes and appoints Landlord as the agent and attorney-in-fact of Tenant to
remove all goods and other personal property, by whomsoever owned, from the
Premises to a reasonably safe place of storage, such moving to be at the sole
cost and expense of Tenant, and Tenant agrees to reimburse and pay to Landlord
all reasonable expenses which Landlord incurs for the removal and storage of all
such goods and chattels. Alternatively, Landlord may require Tenant to remove at
Tenant’s expense all such goods, chattels and other personal property, in which
event Tenant shall remove all such goods, chattels and other personal property
within three (3) business days of notice from Landlord to remove the same.

(iii)      No act or thing done by Landlord shall be deemed an acceptance of the
surrender of the Premises unless Landlord shall execute a written release of
Tenant. Tenant’s


27



--------------------------------------------------------------------------------

liability hereunder shall not be terminated by the execution by Landlord of a
new lease of the Premises.

(c)        Acceptance of Surrender of Premises. During the Term, Tenant shall
not vacate the Premises without having given Landlord ten (10) days prior
written notice thereof. No act or thing done by Landlord or its agents during
the Term shall be deemed in acceptance of a surrender of the Premises, and no
agreement to accept a surrender of the Premises shall be valid unless the same
is made in writing and signed by Landlord.

20.       Security Deposit. Simultaneously with the execution of this Lease,
Tenant shall deposit with Landlord the Security Deposit as a security deposit.
The Security Deposit (which shall not bear interest to Tenant unless required to
do so by any provision of law) shall be considered as security for the payment
and performance by Tenant of all of Tenant’s obligations, covenants, conditions
and agreements under the Lease. Upon the expiration of the Term hereof (or any
renewal or extension thereof in accordance with the Lease), Landlord shall
(provided that Tenant is not in default under the terms hereof) return and pay
back the Security Deposit to Tenant, less such portion thereof as Landlord shall
have appropriated to make good any default by Tenant with respect to any of
Tenant’s aforesaid obligations, covenants, conditions or agreements and so
notify Tenant promptly upon such appropriation. In the event of any Event of
Default by Tenant hereunder during the term of this Lease, Landlord shall have
the right, but shall not be obligated, to apply all or any portion of that
Security Deposit to cure such default, in which event Tenant shall be obligated
promptly to deposit with Landlord the amount necessary to restore the Security
Deposit to its original amount. In the event of sale or transfer of Landlord’s
interest in the Building, Landlord shall have the right to transfer the Security
Deposit to such purchaser or transferee, in which event Tenant shall look only
to the new landlord for the return of the Security Deposit and Landlord shall
thereupon be released from all liability to Tenant for the return of the
Security Deposit.

At Tenant’s option, Tenant may deliver to Landlord a Letter of Credit in the
amount of the Security Deposit provided the form and issuer of the Letter of
Credit are reasonably satisfactory to Landlord. Upon delivery of such
satisfactory Letter of Credit, Landlord shall refund any cash Security Deposit
then held by Landlord.

21.       Covenants of Landlord.

(a)        Quiet Enjoyment. Landlord covenants that it has the right to make
this Lease for the term aforesaid, and that if Tenant shall pay the rent and
perform all of the covenants, terms, conditions and agreements of this Lease to
be performed by Tenant, Tenant shall, during the term hereby created, freely,
peaceably and quietly occupy and enjoy the full possession of the Premises
without molestation or hindrance by Landlord or any party claiming through or
under Landlord, subject to the provisions of paragraph (b) hereof.

(b)        Reservation. Landlord hereby reserves to itself and its successors
and assigns (whether acting itself or through persons authorized by it) the
following rights (all of which are hereby consented to by Tenant) exercisable
from time to time without notice except as provided below.


28



--------------------------------------------------------------------------------

(i)         To decorate and to make repairs, alterations, additions, changes or
improvements whether structural or otherwise, in and about the Building, or any
part thereof, and for such purposes to enter upon the Premises for reasonable
periods following reasonable notice, and during the continuance of any such
work, to temporarily close doors, entryways, common areas, public space and
corridors in the Building, to interrupt or temporarily suspend Building Services
and facilities and to change the arrangement and location of entrances or
passageways, doors and doorways, corridors, elevators, stairs, toilets, or other
public parts of the Building, so long as the Premises are reasonably accessible
and Tenant is not unreasonably disturbed in use or possession thereof.

(ii)        To have and retain paramount title to the Premises free and clear of
any act of Tenant purporting to burden or encumber the Premises, except for any
judgment obtained against Landlord by Tenant, enforcement of such judgment to be
limited to Landlord’s interest in the Building.

(iii)      To grant to anyone the exclusive right to conduct any business in or
render any service to the Building, provided such exclusive right shall not
operate to exclude Tenant from the Permitted Use.

(iv)      Upon reasonable prior notice, to have access for Landlord and other
tenants of the Building to any mail chutes located on the Premises according to
the rules of the United States Postal Service.

(v)        To take all such reasonable measures as Landlord may deem advisable
for the security of the Building and its occupants, including without
limitation, the evacuation of the Building for cause, suspected cause, or for
drill purposes, the temporary denial of access to the Building, and the closing
of the Building after normal business hours and on Saturdays, Sundays and
holidays, subject, however, to Tenant’s right to admittance when the Building is
closed after normal business hours under such reasonable regulations as Landlord
may prescribe from time to time which may include by way of example but not of
limitation, that persons entering or leaving the Building, whether or not during
normal business hours, identify themselves to a security officer by registration
or otherwise and that such persons establish their right to enter or leave the
Building.

(vi)      Following notices as required by Section 10, enter the Premises to
perform Landlord’s covenants under this Lease, to exercise Landlord’s remedies
under this Lease, to ascertain if Tenant is in compliance with its covenants
under this Lease, to inspect the Premises, and to exhibit the Premises to
Mortgagees and Lessors and to prospective lenders, purchasers and tenants.

(vii)     To change the name by which the Building is designated.

(viii)   To transfer, assign and convey, in whole or in part, the Building and
any and all of its rights under this Lease, and in the event Landlord assigns
its rights under this Lease and the assignee assumes all of Landlord’s
obligations hereunder in writing delivered to Tenant, Landlord shall thereby be
released from any further obligations hereunder, and Tenant


29



--------------------------------------------------------------------------------

agrees to attorn to and look solely to such successor in interest of the
Landlord for performance of such obligations.

22.       Relocation of Tenant. Intentionally Deleted.

23.       Environmental Matters.

(a)        Hazardous Wastes. Except for properly contained hazardous substances
(hereafter defined) used in the ordinary course of business and in compliance
with applicable environmental laws, Tenant shall not engage in operations at the
Premises which involve the generation, manufacture, refining, transportation,
treatment, storage, handling or disposal of “hazardous substances” or “hazardous
waste” in violation of and as such terms are defined under the Industrial Site
Recovery Act, N.J.S.A. 13:lK-6, et seq., (“ISRA”). Tenant further covenants that
it will not cause or permit to exist as a result of an intentional or
unintentional action or omission on its part, the releasing, spilling, leaking,
pumping, pouring, emitting, emptying or dumping from, on or about the Building
or the Land on which is located of any hazardous substance (as such term is
defined under N.J.S.A. 58:10-23.11(b)(k) and N.J.A.C. 7:26B-1.3).

(b)        Notwithstanding anything to the contrary contained in this Lease,
Tenant shall not be responsible for the clean-up or remediation of any hazardous
substances existing on the Premises on or before the date Landlord delivers
possession of the Premises to Tenant. If it is determined there is any hazardous
substance or contamination on the Premises, which was present on or before the
date of delivery of possession to Tenant, Landlord shall comply with its
obligations under applicable law with respect to the remediation thereof.

(c)        Landlord will defend, indemnify and hold harmless Tenant, its
directors, officers, shareholders, employees, agents and contractors from and
against any and all liabilities, actions, demands, penalties, losses, costs or
expenses (including, without limitation, reasonable attorney’s fees,
consultant’s fees and remedial costs), suits, costs of any settlement or
judgment and claims which may be paid, incurred or suffered by Tenant, its
directors, officers, shareholders, employees, agents and contractors as a result
of (i) the presence on the Land or Building of hazardous substances on or before
the date Landlord delivers possession of the Premises to Tenant, unless such
presence is due to any act or omission of Tenant and, (ii) spills or discharges
of hazardous substance or hazardous wastes at the Building or Land caused by the
act or omission of Landlord, its agents, contractors or employees.

(d)        ISRA Compliance. Except as set forth above, Tenant shall, at Tenant’s
own expense, comply with ISRA with respect to Tenant’s possession and use of the
Premises. Tenant shall, at Tenant’s own expense, make all submissions to,
provide all information to, and except as set forth above, comply with all
requirements of, the Bureau of Industrial Site Evaluation (“the Bureau”) of the
New Jersey Department of Environmental Protection (“NJDEP”) with respect to
Tenant’s possession and use of the Premises. Should the Bureau or any other
division of NJDEP determine that a cleanup plan be prepared and that a cleanup
be undertaken because of any spills or discharges of hazardous substances or
hazardous wastes at the Premises which occur during the Term of this Lease, then
Tenant shall, at the Tenant’s own expense, prepare and submit the required plans
and financial assurances, and carry out the approved plans. Tenant’s obligations
under this paragraph shall arise if there is any closing,


30



--------------------------------------------------------------------------------

terminating or transferring of operations of an industrial establishment at the
Premises pursuant to ISRA. At no expense to the Landlord, Tenant shall promptly
provide all information reasonably required by Landlord for preparation of
non-applicability affidavits and shall promptly sign such affidavits when
requested by Landlord. Tenant shall indemnify, defend and save harmless Landlord
from all fines, suits, procedures, claims and actions of any kind arising out of
or in any way connected with spills or discharges of hazardous substances or
hazardous wastes at the Premises caused or suffered by Tenant which occur during
the Term of this Lease; and from all fines, suits, procedures, claims and
actions of any kind arising out of Tenant’s failure to provide all information,
make all submissions and take all actions required by ISRA, the Bureau or any
other division of NJDEP. Tenant’s obligations and liabilities under this
paragraph shall continue so long as Landlord remains responsible for any spills
or discharges of hazardous substances or hazardous wastes at the Premises which
occur during the Term of this Lease. Tenant’s failure to abide by the terms of
this paragraph shall be subject to equitable relief.

(e)        Environmental Reports. With respect to Tenant’s possession and
occupancy of the Premises, Tenant shall promptly provide Landlord with any
notices, correspondence and submissions made by Tenant to or to Tenant from
NJDEP, the United States Environmental Protection Agency (EPA), the United
States Occupational Safety and Health Administration (OSHA), or any other local,
state or federal authority which requires submission of any information
concerning environmental matters or hazardous wastes or hazardous substances.

(f)         Conditions Precedent to Assignment and Sublease.

(i)         As a condition precedent to Tenant’s right to sublease the Premises
or to assign this Lease, Tenant shall, at Tenant’s own expense, comply with
ISRA.

(ii)        As a condition precedent to Tenant’s right to sublease the Premises
or to assign the Lease, Tenant shall have received from the Bureau either (A) a
non-qualified approval of Tenant’s negative declaration, or (B) a
non-applicability letter, for which Tenant shall promptly apply pursuant to
ISRA. If this condition shall not be satisfied, the Landlord shall have the
right to withhold consent to a sublease or assignment.

(g)        SIC Number. Tenant represents and warrants that its SIC Number set
forth in the Basic Lease Provisions is true and correct.

(h)        Landlord’s Right to Perform. In the event of Tenant’s failure to
comply in full with this Section 23 after notice and opportunity to cure,
Landlord may, at its option, perform any and all of Tenant’s obligations as
aforesaid and all reasonable costs and expenses incurred by Landlord in the
exercise of this right shall be deemed to be Additional Rent payable in
accordance with paragraph 3, above.

(i)         Survival of Obligations. Landlord’s and Tenant’s obligations under
this Section 23 shall survive the expiration or sooner termination of this
Lease.

24.       Completion of Improvements.


31



--------------------------------------------------------------------------------

Landlord shall finish the Premises substantially in accordance with Exhibit “B”
attached hereto. Landlord shall be excused for the period of any delay and shall
not be deemed in default with respect to the completion of the foregoing
improvements or the construction of the Building when prevented from so doing by
cause or causes beyond Landlord’s reasonable control, which shall include,
without limitation, all labor disputes, civil commotion, war like operations,
invasions, rebellion, hostilities, military or usurped power, sabotage,
governmental regulations or controls, fire or other casualty, inability to
obtain any material, services, weather, acts of God, or any other cause, whether
similar or dissimilar to the foregoing, not within the reasonable control of the
Landlord.

25.       Miscellaneous.

(a)        No Representations by Landlord. Tenant acknowledges that neither
Landlord nor any broker, agent or employee of Landlord has made any
representations or promises with respect to the premises or the Building except
as herein expressly set forth, and no rights, privileges, easements or licenses
are acquired by Tenant except as herein expressly set forth.

(b)        No Partnership. Nothing contained in this Lease shall be deemed or
construed to create a partnership or joint venture of or between Landlord and
Tenant, or to create any other relationship between the parties hereto other
than that of Landlord and Tenant.

(c)        Brokers. Landlord recognizes Broker as the broker procuring this
Lease and shall pay Broker a commission therefore pursuant to a separate
agreement between Broker and Landlord. Landlord and Tenant each represent and
warrant one to another that except as set forth herein neither of them has
employed any broker, agent or finder in carrying on the negotiations relating to
this Lease. Landlord shall indemnify and hold Tenant harmless, and Tenant shall
indemnify and hold Landlord harmless, from and against any claim or claims for
brokerage or other commission arising from or out of any breach of the foregoing
representation and warranty by the respective indemnitors.

(d)        Estoppel Certificates. Landlord and Tenant agree, at any time and
from time to time, upon not less than five (5) business days prior written
notice, to execute, acknowledge and deliver to the other written statements or
other documents (i) certifying that this Lease is unmodified and in full force
and effect (or if there have been modifications, that the Lease is in full force
and effect as modified and stating the modifications), (ii) stating the dates to
which the rent and any other charges hereunder have been paid by Tenant, (iii)
stating whether or not to the best knowledge of such party, the other party is
in default in the performance of any covenant, agreement or condition contained
in this Lease, and if so, specifying each such default of which such party may
have knowledge, (iv) confirming the provisions of Article 18, (v) stating the
address to which notices to such party should be sent, and (vi) such other
matters relating to this Lease as may be reasonably requested. Any such
statement delivered pursuant hereto may be relied upon by (i) any owner of the
Building or the Land, any prospective purchaser of the Building or the Land, any
mortgagee or prospective mortgagee of the Building or the Land or of Landlord’s
interest in either, or any prospective assignee of any such mortgage or (ii) any
actual or proposed subtenant or assignee of Tenant, lender of Tenant or any of
Tenant’s accountants and attorneys.


32



--------------------------------------------------------------------------------

(e)        Waiver by Jury Trial. Landlord and Tenant hereby waive trial by jury
in any action, proceeding or counterclaim brought by either of the parties
hereto against the other on or in respect of any matter whatsoever arising out
of or in any way connected with this Lease, the relationship of Landlord and
Tenant hereunder, Tenant’s use or occupancy of the premises, and/or any claim of
injury or damage.

(f)         Notices. All notices or other communications hereunder shall be in
writing and shall be deemed duly given if hand delivered (with receipt
therefor), or if delivered by certified or registered mail, return receipt
requested, first-class, postage prepaid, or by reputable overnight courier
service at the address provided in the Basic Lease Provisions, unless notice of
a change of address is given pursuant to the provisions of this Section. If any
notice sent by certified and registered mail is returned to the sender by the
United States Post Office as undeliverable, notice shall be deemed duly given
when mailed.

(g)        Applicable Law. This Lease shall be construed, governed, and enforced
under the laws of the State of New Jersey. It is expressly understood that if
any future or present law, ordinance, regulation or order requires an occupancy
permit for the Premises, Landlord will obtain such permit at Landlord’s own
expense.

(h)        Invalidity of Particular Provisions. If any provision of this Lease
or the application thereof to any person or circumstances shall to any extent be
invalid or unenforceable, the remainder of this Lease, or the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each provision of
this Lease shall be valid and be enforced to the fullest extent permitted by
law.

(i)         Gender and Number. Feminine or neuter pronouns shall be substituted
for those of the masculine form, and the plural shall be substituted for the
singular number, in any place or places herein in which the context may require
such substitution.

(j)         Benefit and Burden. The provisions of this Lease shall be binding
upon, and shall inure to the benefit of, the parties hereto and each of their
respective representatives, successors and assigns. Landlord may freely and
fully assign its interest hereunder.

(k)        Captions. The captions and headings herein are for convenience of
reference only and in no way define or limit the scope or content of this Lease
or any provision thereof.

(l)         Joint and Several Liability. If two or more individuals,
corporations, partnerships, or other business associations (or any combination
of two or more thereof) shall sign this Lease as Tenant, the liability of each
such individual, corporation, partnership or other business association to pay
rent and perform all other obligations hereunder shall be deemed to be joint and
several. In like manner, if the tenant named in this Lease shall be a
partnership or other business association, the members of which are, by virtue
of statute or general law, subject to personal liability the liability of each
such member shall be joint and several.

(m)      Corporate Tenancy. If Tenant is a corporation, the undersigned officer
of Tenant hereby warrants and certifies to Landlord that Tenant is a corporation
in good standing


33



--------------------------------------------------------------------------------

and duly organized under the laws of the state in which the Premises are
located, or if chartered in a state other than that in which the Premises are
located, is a corporation in good standing and duly organized under the laws of
such state and is authorized to do business in the state in which the Premises
are located. The undersigned officer of Tenant hereby further warrants and
certifies to Landlord that he, as such officer, is authorized and empowered to
bind the corporation to the terms of this Lease by his signature thereto.

(n)        Parking. Tenant covenants and agrees to comply with all reasonable
non-discriminatory rules and regulations which Landlord may hereafter from time
to time or at any time make to assure use of designated parking spaces on the
Parcel by permitted users. Landlord’s remedies under such rules and regulations
may include, but shall not be limited to, the right to tow away at owner’s
expense any vehicles not parked in compliance with these rules and regulations.
Landlord shall not be responsible to Tenant for the non-compliance or breach by
any other tenant of said rules and regulations, provided, however, Landlord
agrees to use reasonable efforts to enforce such rules and regulations
uniformly.

(o)        Time of the Essence. Time shall be of the essence with respect to
this Lease and all the attached Exhibits, except as otherwise therein provided.

(p)        No Option. The submission of this Lease for examination does not
constitute a reservation of or option for the premises, and this Lease becomes
effective only upon execution and delivery thereof by Landlord.

(q)        Price Controls. If at any time during the Term of this Lease, any of
Tenant’s percentage of increases in rents or any other charges payable by Tenant
hereunder shall be frozen or limited by any Local, State or Federal governmental
agency or statute, ordinance or regulation to a sum less than that provided for
herein, and Landlord shall be prevented from collecting any such portion of
Tenant’s percentage of increase or any such charge provided for herein, then
Landlord shall be entitled to collect so much thereof as shall be permitted by
such local, State or Federal governmental agency or statute, ordinance or
regulation, and should the additional amounts which Landlord is unable to
collect become collectible at a later date, whether prior to or within one (1)
year after the termination of this Lease for any reason, then Tenant agrees to
pay all such increases to Landlord immediately upon notice from Landlord
specifying such amounts. Any statute or statutes of limitations applicable to
the collection of such sums or portion thereof shall be tolled as to such
portion which is uncollectible from the date on which Landlord is prevented from
collecting said sums to the date on which such sums become legally collectible
by Landlord.

(r)         Arbitration.

(i)         With Landlord’s and Tenant’s agreement, all claims, disputes and
other matters in question or calling for mutual agreement, between Landlord and
Tenant arising out of, or relating to this Lease or the breach hereof, shall be
decided by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association then obtaining. This agreement to arbitrate
shall be specifically enforceable by Landlord and Tenant under the prevailing
arbitration law. The award rendered by the arbitrators shall be final, and
judgment


34



--------------------------------------------------------------------------------

may be entered upon it in accordance with applicable law in any court having
jurisdiction thereof.

(ii)        Notice of the request for arbitration shall be filed by either party
in writing with the other party and with the American Arbitration Association.
The demand for arbitration shall be made within a reasonable time after the
claim, dispute or other matter has arisen, and in no event shall it be made
after the date when institution of legal or equitable proceedings based on such
claim, dispute or other matter would be barred by the applicable statute of
limitations.

(iii)      The venue for arbitration or litigation with respect to all claims,
controversies and disputes arising out of or relating to this Lease or any
breach hereof shall be the county in which the Land and Building are located or
in Philadelphia, Pennsylvania.

(s)         Entire Agreement. This Lease contains and embodies the entire
agreement of the parties hereto, and no representations, inducements or
agreements, oral or otherwise, between the parties not contained in this Lease
shall be of any force or effect. This Lease may not be modified, changed or
terminated in whole or in part in any manner other than by an agreement in
writing duly signed by both parties hereto.

(t)         Telecommunications. Landlord shall provide to Tenant reasonable
space for wiring and equipment and the right to use existing risers for bringing
telecommunication services to the Premises.

(u)        Rooftop Communications Devices.

(i)         Provided that Tenant complies with all zoning and other applicable
laws, rules and regulations and any covenants, conditions or restrictions
applicable to the Building, Landlord and Tenant agree that Tenant shall have a
non-exclusive right, subject to the terms, conditions, and requirements of this
Section 25(u), to install, operate and maintain at Tenant’s cost on the roof of
the Building a “Rooftop Communications Device” solely for the use of occupants
of the Premises. For purposes hereof, “Rooftop Communication Devise” or “RCD”
may include, a transmitter, one microwave or satellite dish or antenna or other
communications fixtures or equipment utilized for receiving or transmitting
voice, video or other data, together with all wiring, equipment and facilities
reasonably necessary to make same functional and connected with the Premises.
Tenant shall be solely responsible for obtaining any necessary permits and
licenses required to install and operate the RCD. Copies of such permits and
licenses shall be provided to Landlord upon request.

(ii)        As to any Rooftop Communications Device Tenant desires to install,
Tenant shall notify Landlord of Tenant’s desire to install such RCD, identifying
the type, size, dimensions, location of placement on the roof, energy
requirements, proposed use, and pertinent plans and specifications related to
such RCD. Landlord shall review such information, and within 10 days approve in
writing Tenant’s plans or state any reasonable objections thereto, with which
Tenant shall comply.

(iii)      Upon the satisfaction of the requirements set forth in Subsection (i)
and (ii) above, Tenant shall install or cause to be installed, in a good,
workmanlike and


35



--------------------------------------------------------------------------------

professionally competent manner, in accordance with all applicable laws,
ordinances and regulations as well as Tenant’s plans therefore, and at Tenant’s
cost and expense, such RCD. Landlord shall make reasonable roof space and riser
areas available, rent free. Tenant’s RCD shall be a trade fixture, shall be and
remain the property of Tenant, and shall be removable by Tenant at any time.
Notwithstanding the foregoing, prior to the expiration or sooner termination of
the Lease Term and any renewal or extension thereof Tenant shall remove the RCD.
Such removal shall be in accordance with all the terms and conditions set forth
herein. If Tenant fails to remove the RCD from the Building, upon expiration or
earlier termination of this Lease, Landlord may remove the RCD at Tenant’s
expense or deem the RCD abandoned by Tenant whereupon the same shall become the
property of the Landlord.

(iv)      Tenant shall be responsible for all cost of removal and for restoring
the Building to its original condition after such removal.

(v)        Tenant represents and warrants that the installation and maintenance
of the RCD will not cause any damage to the structural portions of the Building,
including the roof and roof membrane. Tenant shall be responsible for repairing
any such damage to the Building.

(vi)      Tenant shall install, operate and maintain the RCD in accordance with
all federal, state and local laws and regulations and with the rules and
regulations of this Lease. Prior to installation of the RCD, Tenant shall, on
behalf of the installer, provide Landlord with a certificate of insurance
reasonably satisfactory to Landlord.

(vii)     Notwithstanding any other provision of this Lease, Landlord shall not
be liable and Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all liability, damages (including but not limited to personal
injury, death, or property damages), costs, expenses, and attorneys’ fees
incurred by Landlord arising from any RCD related cause whatsoever, including
those arising from the installation, use, maintenance and removal thereof unless
caused by the tortuous conduct of Landlord, its agents, contractors or
employees.

(viii)   If Tenant fails to comply with the terms and conditions stated herein,
or if removal of the RCD is required by any governmental authority having
jurisdiction thereof, this right to install, maintain and use such RCD may be
terminated by Landlord upon ten (10) days prior written notice to Tenant
specifying the reason for such termination.

(v)        The Tenant shall pay for all costs of installing operating,
maintaining and removing the RCD.


36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Lease as of
the date first above written.

 

Witness/Attest: Ken Cala

                                    

LANDLORD:
PEREGRINE INVESTMENT PARTNERS-I



/s/ Ken Cala

 

By: 


Berwind Realty Services, Inc., its General Partner

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

By: 

/s/ Samuel J. Jones, Vice President

 

 

 

--------------------------------------------------------------------------------

Witness: Douglas L. Cox

 

TENANT:
OPINION RESEARCH CORPORATON

 /s/ Douglas L. Cox

 

By: 


/s/ John F. Short, Chairman

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

37